AMENDED AND RESTATED TRUST AGREEMENT



among




BLUEGREEN CORPORATION, as Depositor

WILMINGTON TRUST COMPANY, as Property Trustee

WILMINGTON TRUST COMPANY,



as Delaware Trustee






and




THE ADMINISTRATIVE TRUSTEES NAMED HEREIN as Administrative Trustees

Dated as of February 26, 2007

BLUEGREEN STATUTORY TRUST VI

[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM

--------------------------------------------------------------------------------

TABLE OF CONTENTS               Page      ARTICLE I. Defined Terms    1 
SECTION    1.1.    Definitions    1    ARTICLE II. The Trust        11  SECTION 
  2.1.    Name    11  SECTION    2.2.    Office of the Delaware Trustee;
Principal Place of Business    11  SECTION    2.3.    Initial Contribution of
Trust Property; Fees, Costs and Expenses    12  SECTION    2.4.    Purposes of
Trust    12  SECTION    2.5.    Authorization to Enter into Certain
Transactions    12  SECTION    2.6.    Assets of Trust    15  SECTION    2.7.   
Title to Trust Property    15    ARTICLE III. Payment Account; Paying Agents   
16  SECTION    3.1.    Payment Account    16  SECTION    3.2.    Appointment of
Paying Agents    16    ARTICLE IV. Distributions; Redemption    17  SECTION   
4.1.    Distributions    17  SECTION    4.2.    Redemption    18  SECTION   
4.3.    Subordination of Common Securities    20  SECTION    4.4.    Payment
Procedures    21  SECTION    4.5.    Withholding Tax    21  SECTION    4.6.   
Tax Returns and Other Reports    22  SECTION    4.7.    Payment of Taxes,
Duties, Etc. of the Trust    22  SECTION    4.8.    Payments under Indenture or
Pursuant to Direct Actions    22  SECTION    4.9.    Exchanges    22  SECTION   
4.10.    Calculation Agent    23  SECTION    4.11.    Certain Accounting
Matters    23  SECTION    4.12.    Change of Control    24    ARTICLE V.
Securities        25  SECTION    5.1.    Initial Ownership    25  SECTION   
5.2.    Authorized Trust Securities    25  SECTION    5.3.    Issuance of the
Common Securities; Subscription and Purchase of Notes    25  SECTION    5.4.   
The Securities Certificates    26  SECTION    5.5.    Rights of Holders    27 
SECTION    5.6.    Book-Entry Preferred Securities    27  SECTION    5.7.   
Registration of Transfer and Exchange of Preferred Securities Certificates   
29  SECTION    5.8.    Mutilated, Destroyed, Lost or Stolen Securities
Certificates    30  SECTION    5.9.    Persons Deemed Holders    31  SECTION   
5.10.    Cancellation    31  SECTION    5.11.    Ownership of Common Securities
by Depositor    31  SECTION    5.12.    Restricted Legends    32  SECTION   
5.13.    Form of Certificate of Authentication    35 


ARTICLE VI. Meetings; Voting; Acts of Holders                                   
                                                                               
               35  i [TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM   
 


--------------------------------------------------------------------------------

                   SECTION    6.1.    Notice of Meetings.    35                 
   SECTION    6.2.    Meetings of Holders of the Preferred Securities    35     
               SECTION    6.3.    Voting Rights    36                   
 SECTION    6.4.    Proxies, Etc    36                     SECTION    6.5.   
Holder Action by Written Consent    36                     SECTION    6.6.   
Record Date for Voting and Other Purposes    36                     SECTION   
6.7.    Acts of Holders    36                     SECTION    6.8.    Inspection
of Records    37                     SECTION    6.9.    Limitations on Voting
Rights.    38                     SECTION    6.10.    Acceleration of Maturity;
Rescission of Annulment; Waivers of Past Defaults.38    ARTICLE VII.
Representations and Warranties    41                     SECTION    7.1.   
Representations and Warranties of the Property Trustee and the Delaware         
    Trustee    41                     SECTION    7.2.    Representations and
Warranties of Depositor    42    ARTICLE VIII. The Trustees    43               
     SECTION    8.1.    Number of Trustees    43                     SECTION   
8.2.    Property Trustee Required    43                     SECTION    8.3.   
Delaware Trustee Required    43                     SECTION    8.4.   
Appointment of Administrative Trustees    44                     SECTION   
8.5.    Duties and Responsibilities of the Trustees    44                   
 SECTION    8.6.    Notices of Defaults and Extensions    46                   
 SECTION    8.7.    Certain Rights of Property Trustee    46                   
 SECTION    8.8.    Delegation of Power    48                     SECTION   
8.9.    May Hold Securities    49                     SECTION    8.10.   
Compensation; Reimbursement; Indemnity    49                     SECTION   
8.11.    Resignation and Removal; Appointment of Successor    50               
     SECTION    8.12.    Acceptance of Appointment by Successor    51           
         SECTION    8.13.    Merger, Conversion, Consolidation or Succession to
Business    51                     SECTION    8.14.    Not Responsible for
Recitals or Issuance of Securities    52                     SECTION    8.15.   
Property Trustee May File Proofs of Claim    52                     SECTION   
8.16.    Reports to and from the Property Trustee    53    ARTICLE IX.
Termination, Liquidation and Merger    54                     SECTION    9.1.   
Dissolution Upon Expiration Date    54                     SECTION    9.2.   
Early Termination    54                     SECTION    9.3.    Termination   
55                     SECTION    9.4.    Liquidation    55                   
 SECTION    9.5.    Mergers, Consolidations, Amalgamations or Replacements of
Trust    56    ARTICLE X. Information to Purchaser    57                   
 SECTION    10.1.    Depositor Obligations to Purchaser    57                   
 SECTION    10.2.    Property Trustee’s Obligations to Purchaser    58   
ARTICLE XI. Miscellaneous Provisions    58                     SECTION    11.1. 
  Limitation of Rights of Holders    58                     SECTION    11.2.   
Agreed Tax Treatment of Trust and Trust Securities    58                   
 SECTION    11.3.    Amendment    58                     SECTION    11.4.   
Separability    60                     SECTION    11.5.    Governing Law    60 
  ii [TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM     


--------------------------------------------------------------------------------

                   SECTION 11.6.    Successors    60                     SECTION
11.7.    Headings    60                     SECTION 11.8.    Reports, Notices
and Demands    60                     SECTION 11.9.    Agreement Not to
Petition    61    Exhibit A    Certificate of Trust of Bluegreen Statutory Trust
VI      Exhibit B    Form of Common Securities Certificate      Exhibit C   
Form of Preferred Securities Certificate      Exhibit D    Junior Subordinated
Indenture      Exhibit E    Form of Transferee Certificate to be Executed by
Transferees other than QIBs      Exhibit F    Form of Transferor Certificate to
be Executed by QIBs      Exhibit G    Form of Officer’s Financial Certificate   
  Exhibit H    Form of Officers’ Certificate pursuant to Section 8.16(a)       
Schedule A    Calculation of LIBOR     




iii






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     AMENDED AND RESTATED TRUST AGREEMENT, dated as of February 26, 2007, among
(i) Bluegreen Corporation, a Massachusetts corporation (including any successors
or permitted assigns, the “Depositor”), (ii) Wilmington Trust Company, a
Delaware banking corporation, as property trustee (in such capacity, the
“Property Trustee”), (iii) Wilmington Trust Company, a Delaware banking
corporation, as Delaware trustee (in such capacity, the “Delaware Trustee”),
(iv) John M. Maloney, Jr., an individual, and Anthony M. Puleo, an individual,
each of whose address is c/o Bluegreen Corporation, 4960 Conference Way North,
Suite 100, Boca Raton, Florida 33431, as administrative trustees (in such
capacities, each an “Administrative Trustee” and, collectively, the
“Administrative Trustees” and, together with the Property Trustee and the
Delaware Trustee, the “Trustees”) and (v) the several Holders, as hereinafter
defined.



WITNESSETH




     WHEREAS, the Depositor, the Property Trustee and the Delaware Trustee have
heretofore created a Delaware statutory trust pursuant to the Delaware Statutory
Trust Act by entering into a Trust Agreement, dated as of February 16, 2007 (the
“Original Trust Agreement”), and by executing and filing with the Secretary of
State of the State of Delaware the Certificate of Trust, substantially in the
form attached as Exhibit A; and

     WHEREAS, the Depositor and the Trustees desire to amend and restate the
Original Trust Agreement in its entirety as set forth herein to provide for,
among other things, (i) the issuance of the Common Securities by the Trust to
the Depositor, (ii) the issuance and sale of the Preferred Securities by the
Trust pursuant to the Purchase Agreement and (iii) the acquisition by the Trust
from the Depositor of all of the right, title and interest in and to the Notes;

     NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:



ARTICLE I.

DEFINED TERMS






SECTION 1.1.






Definitions.




     For all purposes of this Trust Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

     (a) the terms defined in this Article I have the meanings assigned to them
in this Article I;

     (b) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM

--------------------------------------------------------------------------------

     (c) all accounting terms used but not defined herein have the meanings
assigned to them in accordance with United States generally accepted accounting
principles;

     (d) unless the context otherwise requires, any reference to an “Article”, a
“Section”, a “Schedule” or an “Exhibit” refers to an Article, a Section, a
Schedule or an Exhibit, as the case may be, of or to this Trust Agreement;

     (e) the words “hereby”, “herein”, “hereof” and “hereunder” and other words
of similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or other subdivision;

(f) a reference to the singular includes the plural and vice versa; and

     (g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.



  “Act” has the meaning specified in Section 6.7.




“Additional Interest” has the meaning specified in Section 1.1 of the Indenture.

     “Additional Interest Amount” means, with respect to Trust Securities of a
given Liquidation Amount and/or a given period, the amount of Additional
Interest paid by the Depositor on a Like Amount of Notes for such period.

“Additional Taxes” has the meaning specified in Section 1.1 of the Indenture.

“Additional Tax Sums” has the meaning specified in Section 10.5 of the
Indenture.

     “Administrative Trustee” means each of the Persons identified as an
“Administrative Trustee” in the preamble to this Trust Agreement, solely in each
such Person’s capacity as Administrative Trustee of the Trust and not in such
Person’s individual capacity, or any successor Administrative Trustee appointed
as herein provided.

     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

     “Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

“Bankruptcy Event” means, with respect to any Person:



2






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (a) the entry of a decree or order by a court having jurisdiction in the
premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, (iii)
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Person or of any substantial part of its property
or (iv) ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days; or

     (b) the institution by such Person of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Bankruptcy Law,
or the consent by it to the filing of any such petition or to the appointment of
a custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of such Person or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.

     “Bankruptcy Laws” means all Federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.

     “Book-Entry Preferred Security” means a Preferred Security, the ownership
and transfers of which shall be made through book entries by a Depositary.

     “Business Day” means a day other than (a) a Saturday or Sunday, (b) a day
on which banking institutions in the City of New York are authorized or required
by law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.

“Calculation Agent” has the meaning specified in Section 10.4 of the Indenture.

     “Change of Control” shall be deemed to have occurred upon the happening of
any of the following events:

     (i) consummation of a reorganization, merger or consolidation of the
Company with one or more other Persons (other than a subsidiary of the Company),
other than a transaction following which more than 50% of the securities
entitled to vote generally in the election of directors, managing member(s) or
general partner(s), as the case may be, of the entity resulting from such
transaction are beneficially owned (within the meaning of Rule 13d-3 promulgated
under Exchange Act, as defined herein) directly or indirectly by Persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) all of the outstanding securities
entitled to vote generally in the election of directors, managing member(s) or
general partner(s), as the case may be, of the Company.



3






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Provided, however, that any reorganization, merger or consolidation of the
Company with or into BFC Financial Corporation, Levitt Corporation or any of
their respective Affiliates shall not be deemed to constitute a Change of
Control.

     (ii) the acquisition by any Person other than BFC Financial Corporation,
Levitt Corporation or any of their respective Affiliates of: (A) all or
substantially all of the assets of the Company or (B) beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or
more of the securities of the Company entitled to vote generally in the election
of directors, managing member(s) or general partner(s), as the case may be, by
any Person or by any persons acting in concert;

     (iii) a complete liquidation or dissolution of the Company, or approval by
the holders of securities of the Company or by the directors, managing member(s)
or general partner(s), as the case may be, of a plan for such liquidation or
dissolution;

     (iv) the occurrence of any change in the members of the Board of Directors
if, immediately following such change, at least 50% of the members of the Board
of Directors of the Company do not belong to any of the following groups:

     (A) individuals who were members of the Board of Directors of the Company
on the date of this Agreement; or

     (B) individuals who first became members of the Board of Directors of the
Company after the date of this Agreement either:

     (1) upon election to serve as a member of the Board of Directors of the
Company by affirmative vote of a majority of the members of such board, or of a
nominating committee thereof, in office at the time of such first election; or

     (2) upon election by the holders of securities of the Company to serve as a
member of the Board of Directors, but only if nominated for election by
affirmative vote of majority of the members of the Board of Directors of the
Company, or of a nominating committee thereof, in office at the time of such
first nomination; or

     (3) upon election by the holders of securities of the Company to serve as a
member of the Board of Directors and in such election such individual received
the affirmative vote of BFC Financial Corporation, Levitt Corporation or their
respective Affiliates;

     In no event, however, shall a Change of Control be deemed to have occurred
as a result of any acquisition of securities or assets of the Company or a
subsidiary, by the Company, or any



4






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

subsidiary, by any employee benefit plan maintained by any of them or by BFC
Financial Corporation, Levitt Corporation or any of their respective Affiliates.

“Closing Date” has the meaning specified in the Purchase Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

     “Commission” means the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act or, if at any time after the
execution of this Trust Agreement such Commission is not existing and performing
the duties assigned to it, then the body performing such duties at such time.

     “Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached as Exhibit B.

     “Common Security” means a common security of the Trust, denominated as such
and representing an undivided beneficial interest in the assets of the Trust,
having a Liquidation Amount of $1,000 and having the terms provided therefor in
this Trust Agreement.

     “Corporate Trust Office” means the principal office of the Property Trustee
at which any particular time its corporate trust business shall be administered,
which office at the date of this Trust Agreement is located at Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention:
Corporate Capital Markets.

     “Definitive Preferred Securities Certificates” means Preferred Securities
issued in certificated, fully registered form that are not Global Preferred
Securities.

     “Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each
case as amended from time to time.

     “Delaware Trustee” means the Person identified as the “Delaware Trustee” in
the preamble to this Trust Agreement, solely in its capacity as Delaware Trustee
of the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Delaware Trustee appointed as herein provided.

     “Depositary” means an organization registered as a clearing agency under
the Exchange Act that is designated as Depositary by the Depositor or any
successor thereto. DTC will be the initial Depositary.

     “Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

     “Depositor” has the meaning specified in the preamble to this Trust
Agreement and any successors and permitted assigns.

“Depositor Affiliate” has the meaning specified in Section 4.9.



5






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

“Distribution Date” has the meaning specified in Section 4.1(a)(i).

     “Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.

“DTC” means The Depository Trust Company or any successor thereto.

“Early Termination Event” has the meaning specified in Section 9.2.

     “Event of Default” means any one of the following events (whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

(a)      the occurrence of a Note Event of Default; or   (b)      default by the
Trust in the payment of any Distribution when it becomes due  

and payable, and continuation of such default for a period of thirty (30) days;
or

     (c) default by the Trust in the payment of any Redemption Price of any
Trust Security when it becomes due and payable; or

     (d) default in the performance, or breach, in any material respect of any
covenant or warranty of the Trustees in this Trust Agreement (other than those
specified in clause (b) or (c) above) and continuation of such default or breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Trustees and to the Depositor by the Holders of at least
twenty five percent (25%) in aggregate Liquidation Amount of the Outstanding
Preferred Securities a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

     (e) the occurrence of a Bankruptcy Event with respect to the Property
Trustee if a successor Property Trustee has not been appointed within ninety
(90) days thereof.

     “Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute thereto, in each case as amended from time to time.

“Expiration Date” has the meaning specified in Section 9.1.

     “Fiscal Year” shall be the fiscal year of the Trust, which shall be the
calendar year, or such other period as is required by the Code.

     “Global Preferred Security” means a Preferred Securities Certificate
evidencing ownership of Book-Entry Preferred Securities.

     “Holder” means a Person in whose name a Trust Security or Trust Securities
are registered in the Securities Register; any such Person shall be a beneficial
owner within the meaning of the Delaware Statutory Trust Act.



6






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

“Indemnified Person” has the meaning specified in Section 8.10(c).

     “Indenture” means the Junior Subordinated Indenture executed and delivered
by the Depositor and the Note Trustee contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the holders of the Notes, a
copy of which is attached hereto as Exhibit D, as amended or supplemented from
time to time.

“Indenture Redemption Price” has the meaning specified in Section 4.2(c).

“Interest Payment Date” has the meaning specified in Section 1.1 of the
Indenture.

     “Investment Company Act” means the Investment Company Act of 1940, or any
successor statute thereto, in each case as amended from time to time.

“Investment Company Event” has the meaning specified in Section 1.1 of the
Indenture.

“LIBOR” has the meaning specified in Schedule A.

“LIBOR Business Day” has the meaning specified in Schedule A.

“LIBOR Determination Date” has the meaning specified in Schedule A.

     “Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of
trust, adverse ownership interest, hypothecation, assignment, security interest
or preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever.

     “Like Amount” means (a) with respect to a redemption of any Trust
Securities, Trust Securities having a Liquidation Amount equal to the principal
amount of Notes to be contemporaneously redeemed or paid at maturity in
accordance with the Indenture, the proceeds of which will be used to pay the
Redemption Price of such Trust Securities, (b) with respect to a distribution of
Notes to Holders of Trust Securities in connection with a dissolution of the
Trust, Notes having a principal amount equal to the Liquidation Amount of the
Trust Securities of the Holder to whom such Notes are distributed and (c) with
respect to any distribution of Additional Interest Amounts to Holders of Trust
Securities, Notes having a principal amount equal to the Liquidation Amount of
the Trust Securities in respect of which such distribution is made.

“Liquidation Amount” means the stated amount of $1,000 per Trust Security.

     “Liquidation Date” means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.

“Liquidation Distribution” has the meaning specified in Section 9.4(d).

     “Majority in Liquidation Amount of the Preferred Securities” means
Preferred Securities representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Preferred
Securities.



7






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     “Note Event of Default” means any “Event of Default” specified in Section
5.1 of the Indenture.

     “Note Redemption Date” means, with respect to any Notes to be redeemed
under the Indenture, the date fixed for redemption of such Notes under the
Indenture.

     “Note Trustee” means the Person identified as the “Trustee” in the
Indenture, solely in its capacity as Trustee pursuant to the Indenture and not
in its individual capacity, or its successor in interest in such capacity, or
any successor Trustee appointed as provided in the Indenture.

     “Notes” means the Depositor’s Junior Subordinated Notes issued pursuant to
the Indenture.

     “Officers’ Certificate” means a certificate signed by the Chief Executive
Officer, the President or an Executive Vice President, and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor, and
delivered to the Trustees. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Trust Agreement
(other than the certificate provided pursuant to Section 8.16(a)) shall include:

     (a) a statement by each officer signing the Officers’ Certificate that such
officer has read the covenant or condition and the definitions relating thereto;

     (b) a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

     (c) a statement that such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

     (d) a statement as to whether, in the opinion of such officer, such
condition or covenant has been complied with.

     “Operative Documents” means the Purchase Agreement, the Indenture, the
Trust Agreement, the Notes and the Trust Securities.

     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for, or an employee of, the Depositor or any Affiliate of the Depositor.

“Original Issue Date” means the date of original issuance of the Trust
Securities.

     “Original Trust Agreement” has the meaning specified in the recitals to
this Trust Agreement.

     “Outstanding,” when used with respect to any Trust Securities, means, as of
the date of determination, all Trust Securities theretofore executed and
delivered under this Trust Agreement, except:



8






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (a) Trust Securities theretofore canceled by the Property Trustee or
delivered to the Property Trustee for cancellation;

     (b) Trust Securities for which payment or redemption money in the necessary
amount has been theretofore deposited with the Property Trustee or any Paying
Agent in trust for the Holders of such Trust Securities; provided, that if such
Trust Securities are to be redeemed, notice of such redemption has been duly
given pursuant to this Trust Agreement; and

     (c) Trust Securities that have been paid or in exchange for or in lieu of
which other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Property
Trustee is presented that any such Trust Securities are held by Holders in whose
hands such Trust Securities are valid, legal and binding obligations of the
Trust;

provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee’s right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.

     “Owner” means each Person who is the beneficial owner of Book-Entry
Preferred Securities as reflected in the records of the Depositary or, if a
Depositary Participant is not the beneficial owner, then the beneficial owner as
reflected in the records of the Depositary Participant.

     “Paying Agent” means any Person authorized by the Administrative Trustees
to pay Distributions or other amounts in respect of any Trust Securities on
behalf of the Trust.

     “Payment Account” means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.

     “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, company,
limited liability company, trust, unincorporated association or government, or
any agency or political subdivision thereof, or any other entity of whatever
nature.



9






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     “Preferred Security” means a preferred security of the Trust, denominated
as such and representing an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of $1,000 and having the terms provided
therefor in this Trust Agreement.

     “Preferred Securities Certificate” means a certificate evidencing ownership
of Preferred Securities, substantially in the form attached as Exhibit C.

     “Property Trustee” means the Person identified as the “Property Trustee” in
the preamble to this Trust Agreement, solely in its capacity as Property Trustee
of the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Property Trustee appointed as herein provided.

     “Purchase Agreement” means the Purchase Agreement dated as of February 26,
2007 by and among the Depositor, the Trust (as defined below) and the Purchaser
(as defined below).

     “Purchaser” means Merrill Lynch International, whose address is 4 World
Financial Center, 250 Vesey Street, 7th Floor, New York, New York 10080, as
purchaser of the Preferred Securities.

     “QIB” means a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act.

     “Redemption Date” means, with respect to any Trust Security to be redeemed,
the date fixed for such redemption by or pursuant to this Trust Agreement;
provided, that each Note Redemption Date and the stated maturity (or any date of
principal repayment upon early maturity) of the Notes shall be a Redemption Date
for a Like Amount of Trust Securities.

     “Redemption Price” means, with respect to any Trust Security, the
Liquidation Amount of such Trust Security, plus accumulated and unpaid
Distributions to the Redemption Date, plus the related amount of the premium, if
any, paid by the Depositor upon the concurrent redemption or payment at maturity
of a Like Amount of Notes.

“Reference Banks” has the meaning specified in Schedule A.

     “Responsible Officer” means, with respect to the Property Trustee, any
Senior Vice President, any Vice President, any Assistant Vice President, the
Secretary, any Assistant Secretary, the Treasurer, any Assistant Treasurer, any
Trust Officer or Assistant Trust Officer or any other officer in the Corporate
Trust Office of the Property Trustee with direct responsibility for the
administration of this Trust Agreement and also means, with respect to a
particular corporate trust matter, any other officer of the Property Trustee to
whom such matter is referred because of that officer’s knowledge of and
familiarity with the particular subject.

     “Securities Act” means the Securities Act of 1933, and any successor
statute thereto, in each case as amended from time to time.

     “Securities Certificate” means any one of the Common Securities
Certificates or the Preferred Securities Certificates.



10






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     “Securities Register” and “Securities Registrar” have the respective
meanings specified in Section 5.7.

     “Special Event Redemption Price” has the meaning specified in Section 11.2
of the Indenture.

“Successor Securities” has the meaning specified in Section 9.5(a).

“Tax Event” has the meaning specified in Section 1.1 of the Indenture.

     “Trust” means the Delaware statutory trust known as “Bluegreen Statutory
Trust VI,” which was created on February 16, 2007, under the Delaware Statutory
Trust Act pursuant to the Original Trust Agreement and the filing of the
Certificate of Trust, and continued pursuant to this Trust Agreement.

     “Trust Agreement” means this Amended and Restated Trust Agreement,
including all Schedules and Exhibits (other than Exhibit D), as the same may be
modified, amended or supplemented from time to time in accordance with the
applicable provisions hereof.

     “Trustees” means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.

     “Trust Property” means (a) the Notes, (b) any cash on deposit in, or owing
to, the Payment Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Property Trustee pursuant to the trusts of this Trust Agreement.

“Trust Security” means any one of the Common Securities or the Preferred
Securities.



ARTICLE II.

THE TRUST






SECTION 2.1.






Name.




     The trust continued hereby shall be known as “Bluegreen Statutory Trust
VI,” as such name may be modified from time to time by the Administrative
Trustees following written notice to the Holders of Trust Securities and the
other Trustees, in which name the Trustees may conduct the business of the
Trust, make and execute contracts and other instruments on behalf of the Trust
and sue and be sued.

SECTION 2.2. Office of the Delaware Trustee; Principal Place of Business.

     The address of the Delaware Trustee in the State of Delaware is Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001,
Attention: Corporate Capital Markets, or such other address in the State of
Delaware as the Delaware Trustee may designate by written notice to the Holders,
the Depositor, the Property Trustee and the Administrative Trustees. The
principal executive office of the Trust is c/o Bluegreen Corporation, 4960



11






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Conference Way North, Suite 100, Boca Raton, Florida 33431, Attention: Chief
Financial Officer, as such address may be changed from time to time by the
Administrative Trustees following written notice to the Holders and the other
Trustees.

SECTION 2.3. Initial Contribution of Trust Property; Fees, Costs and Expenses.

     The Property Trustee acknowledges receipt from the Depositor in connection
with the Original Trust Agreement of the sum of ten dollars ($10), which
constituted the initial Trust Property. The Depositor shall pay all fees, costs
and expenses of the Trust (except with respect to the Trust Securities) as they
arise or shall, upon request of any Trustee, promptly reimburse such Trustee for
any such fees, costs and expenses paid by such Trustee. The Depositor shall make
no claim upon the Trust Property for the payment of such fees, costs or
expenses.



SECTION 2.4.






Purposes of Trust.




     (a) The exclusive purposes and functions of the Trust are to (i) issue and
sell Trust Securities and use the proceeds from such sale to acquire the Notes
and (ii) engage in only those activities necessary or incidental thereto. The
Delaware Trustee, the Property Trustee and the Administrative Trustees are
trustees of the Trust, and have all the rights, powers and duties to the extent
set forth herein. The Trustees hereby acknowledge that they are trustees of the
Trust.

     (b) So long as this Trust Agreement remains in effect, the Trust (or the
Trustees acting on behalf of the Trust) shall not undertake any business,
activities or transaction except as expressly provided herein or contemplated
hereby. In particular, the Trust (or the Trustees acting on behalf of the Trust)
shall not (i) acquire any investments or engage in any activities not authorized
by this Trust Agreement, (ii) sell, assign, transfer, exchange, mortgage,
pledge, set-off or otherwise dispose of any of the Trust Property or interests
therein, including to Holders, except as expressly provided herein, (iii) incur
any indebtedness for borrowed money or issue any other debt, (iv) take or
consent to any action that would result in the placement of a Lien on any of the
Trust Property, (v) take or consent to any action that would reasonably be
expected to cause (or, in the case of the Property Trustee, to the actual
knowledge of a Responsible Officer would cause) the Trust to become taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes, (vi) take or consent to any action that would cause
(or, in the case of the Property Trustee, to the actual knowledge of a
Responsible Officer would cause) the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes or
(vii) take or consent to any action that would cause (or, in the case of the
Property Trustee, to the actual knowledge of a Responsible Officer would cause)
the Trust to be deemed to be an “investment company” required to be registered
under the Investment Company Act.

SECTION 2.5. Authorization to Enter into Certain Transactions.

     (a) The Trustees shall conduct the affairs of the Trust in accordance with
and subject to the terms of this Trust Agreement. In accordance with the
following provisions (i) and (ii), the Trustees shall have the authority to
enter into all transactions and agreements determined by the Trustees to be
appropriate in exercising the authority, express or implied, otherwise granted
to



12






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

the Trustees, under this Trust Agreement, and to perform all acts in furtherance
thereof, including the following:

     (i) As among the Trustees, each Administrative Trustee shall severally have
the power, authority and authorization to act on behalf of the Trust with
respect to the following matters:

(A)      the issuance and sale of the Trust Securities;   (B)      to cause the
Trust to enter into, and to execute, deliver and perform  

on behalf of the Trust, such agreements, documents, instruments, certificates
and other writings as may be necessary or desirable in connection with the
purposes and function of the Trust, including, without limitation, a common
securities subscription agreement and a junior subordinated note subscription
agreement and to cause the Trust to perform the Purchase Agreement;

     (C) assisting in the sale of the Preferred Securities in one or more
transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws;

     (D) assisting in the sending of notices (other than notices of default) and
other information regarding the Trust Securities and the Notes to the Holders in
accordance with this Trust Agreement;

     (E) the appointment of a successor Paying Agent and Calculation Agent in
accordance with this Trust Agreement;

     (F) execution and delivery of the Trust Securities on behalf of the Trust
in accordance with this Trust Agreement;

     (G) execution and delivery of closing certificates, if any, pursuant to the
Purchase Agreement;

     (H) preparation and filing of all applicable tax returns and tax
information reports that are required to be filed on behalf of the Trust;

     (I) establishing a record date with respect to all actions to be taken
hereunder that require a record date to be established, except as provided in
Section 6.10(a);

     (J) unless otherwise required by the Delaware Statutory Trust Act, to
execute on behalf of the Trust (either acting alone or together with the other
Administrative Trustees) any documents and other writings that such
Administrative Trustee has the power to execute pursuant to this Trust
Agreement; and



13






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (K) the taking of any action incidental to the foregoing as such
Administrative Trustee may from time to time determine is necessary or advisable
to give effect to the terms of this Trust Agreement.

     (ii) As among the Trustees, the Property Trustee shall have the power,
authority and authorization to act on behalf of the Trust with respect to the
following matters:

(A)      the receipt and holding of legal title of the Notes;   (B)      the
establishment of the Payment Account;   (C)      the receipt of interest,
principal and any other payments made in  

respect of the Notes and the holding of such amounts in the Payment Account;

     (D) the distribution through the Paying Agent of amounts distributable to
the Holders in respect of the Trust Securities;

     (E) the exercise of all of the rights, powers and privileges of a holder of
the Notes in accordance with the terms of this Trust Agreement;

     (F) the sending of notices of default and other information regarding the
Trust Securities and the Notes to the Holders in accordance with this Trust
Agreement;

     (G) the distribution of the Trust Property in accordance with the terms of
this Trust Agreement;

     (H) to the extent provided in this Trust Agreement, the winding up of the
affairs of and liquidation of the Trust and the preparation, execution and
filing of the certificate of cancellation of the Trust with the Secretary of
State of the State of Delaware;

(I)      application for a taxpayer identification number for the Trust;   (J) 
    the authentication of the Preferred Securities as provided in this  



  Trust Agreement; and




     (K) the taking of any action incidental to the foregoing as the Property
Trustee may from time to time determine is necessary or advisable to give effect
to the terms of this Trust Agreement and protect and conserve the Trust Property
for the benefit of the Holders (without consideration of the effect of any such
action on any particular Holder).

     (b) In connection with the issue and sale of the Preferred Securities, the
Depositor shall have the right and responsibility to assist the Trust with
respect to, or effect on behalf of the Trust, the following (and any actions
taken by the Depositor in furtherance of the following prior to the date of this
Trust Agreement are hereby ratified and confirmed in all respects):



14






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (i) the negotiation of the terms of, and the execution and delivery of, the
Purchase Agreement providing for the sale of the Preferred Securities in one or
more transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws; and

     (ii) the taking of any other actions necessary or desirable to carry out
any of the foregoing activities.

     (c) Notwithstanding anything herein to the contrary, the Administrative
Trustees are authorized and directed to conduct the affairs of the Trust and to
operate the Trust so that the Trust will not be taxable as a corporation or
classified as other than a grantor trust for United States federal income tax
purposes, so that the Notes will be treated as indebtedness of the Depositor for
United States federal income tax purposes and so that the Trust will not be
deemed to be an “investment company” required to be registered under the
Investment Company Act. In this connection, each Administrative Trustee is
authorized to take any action, not inconsistent with applicable law, the
Certificate of Trust or this Trust Agreement, that such Administrative Trustee
determines in his or her discretion to be necessary or desirable for such
purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities. In
no event shall the Administrative Trustees be liable to the Trust or the Holders
for any failure to comply with this Section 2.5 to the extent that such failure
results solely from a change in law or regulation or in the interpretation
thereof.

     (d) Any action taken by a Trustee in accordance with its powers shall
constitute the act of and serve to bind the Trust. In dealing with any Trustee
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of such Trustee to bind the Trust. Persons dealing with the Trust are
entitled to rely conclusively on the power and authority of any Trustee as set
forth in this Trust Agreement.



SECTION 2.6.






Assets of Trust.




The assets of the Trust shall consist of the Trust Property.



SECTION 2.7.






Title to Trust Property.




     (a) Legal title to all Trust Property shall be vested at all times in the
Property Trustee and shall be held and administered by the Property Trustee in
trust for the benefit of the Trust and the Holders in accordance with this Trust
Agreement.

     (b) The Holders shall not have any right or title to the Trust Property
other than the undivided beneficial interest in the assets of the Trust
conferred by their Trust Securities and they shall have no right to call for any
partition or division of property, profits or rights of the Trust except as
described below. The Trust Securities shall be personal property giving only the
rights specifically set forth therein and in this Trust Agreement.



15






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



ARTICLE III.






PAYMENT ACCOUNT; PAYING AGENTS






SECTION 3.1.






Payment Account.




     (a) On or prior to the Closing Date, the Property Trustee shall establish
the Payment Account. The Property Trustee and the Paying Agent shall have
exclusive control and sole right of withdrawal with respect to the Payment
Account for the purpose of making deposits in and withdrawals from the Payment
Account in accordance with this Trust Agreement. All monies and other property
deposited or held from time to time in the Payment Account shall be held by the
Property Trustee in the Payment Account for the exclusive benefit of the Holders
and for Distribution as herein provided.

     (b) The Property Trustee shall deposit in the Payment Account, promptly
upon receipt, all payments of principal of or interest on, and any other
payments with respect to, the Notes. Amounts held in the Payment Account shall
not be invested by the Property Trustee pending distribution thereof.



SECTION 3.2.






Appointment of Paying Agents.




     The Property Trustee is appointed as the initial Paying Agent and hereby
accepts such appointment. The Paying Agent shall make Distributions to Holders
from the Payment Account and shall report the amounts of such Distributions to
the Property Trustee and the Administrative Trustees. Any Paying Agent shall
have the revocable power to withdraw funds from the Payment Account solely for
the purpose of making the Distributions referred to above. The Administrative
Trustees may revoke such power and remove the Paying Agent in their sole
discretion. Any Person acting as Paying Agent shall be permitted to resign as
Paying Agent upon thirty (30) days’ written notice to the Administrative
Trustees and the Property Trustee. If the Property Trustee shall no longer be
the Paying Agent or a successor Paying Agent shall resign or its authority to
act be revoked, the Administrative Trustees shall appoint a successor (which
shall be a bank or trust company) to act as Paying Agent. Such successor Paying
Agent appointed by the Administrative Trustees shall execute and deliver to the
Trustees an instrument in which such successor Paying Agent shall agree with the
Trustees that as Paying Agent, such successor Paying Agent will hold all sums,
if any, held by it for payment to the Holders in trust for the benefit of the
Holders entitled thereto until such sums shall be paid to such Holders. The
Paying Agent shall return all unclaimed funds to the Property Trustee and upon
removal of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Property Trustee. The provisions of Article VIII shall apply
to the Property Trustee also in its role as Paying Agent, for so long as the
Property Trustee shall act as Paying Agent and, to the extent applicable, to any
other Paying Agent appointed hereunder. Any reference in this Trust Agreement to
the Paying Agent shall include any co-paying agent unless the context requires
otherwise.



16






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



ARTICLE IV.






DISTRIBUTIONS; REDEMPTION






SECTION 4.1.






Distributions.




     (a) The Trust Securities represent undivided beneficial interests in the
Trust Property, and Distributions (including any Additional Interest Amounts)
will be made on the Trust Securities at the rate and on the dates that payments
of interest (including any Additional Interest) are made on the Notes.
Accordingly:

     (i) Distributions on the Trust Securities shall be cumulative, and shall
accumulate whether or not there are funds of the Trust available for the payment
of Distributions. Distributions shall accumulate from February 26, 2007, and,
except as provided in clause (ii) below, shall be payable quarterly in arrears
on January 30th, April 30th, July 30th and October 30th of each year, commencing
on April 30, 2007. If any date on which a Distribution is otherwise payable on
the Trust Securities is not a Business Day, then the payment of such
Distribution shall be made on the next succeeding Business Day (and no interest
shall accrue in respect of the amounts whose payment is so delayed for the
period from and after each such date until the next succeeding Business Day),
except that, if such Business Day falls in the next succeeding calendar year,
such payment shall be made on the immediately preceding Business Day, in each
case, with the same force and effect as if made on such date (each date on which
Distributions are payable in accordance with this Section 4.1(a)(i), a
“Distribution Date”);

     (ii) Distributions shall accumulate in respect of the Trust Securities at a
fixed rate per annum equal to 9.842% of the Liquidation Amount of the Trust
Securities through the Distribution Date in April, 2012 and a variable rate per
annum, reset quarterly, equal to LIBOR plus 4.80% of the Liquidation Amount of
the Trust Securities, thereafter. LIBOR shall be determined by the Calculation
Agent in accordance with Schedule A. The amount of Distributions payable for any
Distribution period shall be computed and paid on the basis of a 360-day year
and the actual number of days elapsed in the relevant Distribution period. The
amount of Distributions payable for any period shall include any Additional
Interest Amounts in respect of such period; and

     (iii) Distributions on the Trust Securities shall be made by the Paying
Agent from the Payment Account and shall be payable on each Distribution Date
only to the extent that the Trust has funds then on hand and available in the
Payment Account for the payment of such Distributions.

     (b) Distributions on the Trust Securities with respect to a Distribution
Date shall be payable to the Holders thereof as they appear on the Securities
Register for the Trust Securities at the close of business on the relevant
record date, which shall be at the close of business on the fifteenth day
(whether or not a Business Day) preceding the relevant Distribution Date.
Distributions payable on any Trust Securities that are not punctually paid on
any Distribution Date as a result of the Depositor having failed to make an
interest payment under the Notes will



17






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

cease to be payable to the Person in whose name such Trust Securities are
registered on the relevant record date, and such defaulted Distributions and any
Additional Interest Amounts will instead be payable to the Person in whose name
such Trust Securities are registered on the special record date, or other
specified date for determining Holders entitled to such defaulted Distribution
and Additional Interest Amount, established in the same manner, and on the same
date, as such is established with respect to the Notes under the Indenture.



SECTION 4.2.






Redemption.




     (a) On each Note Redemption Date and on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.

     (b) Notice of redemption shall be given by the Property Trustee by
first-class mail, postage prepaid, mailed not less than thirty (30) nor more
than sixty (60) days prior to the Redemption Date to each Holder of Trust
Securities to be redeemed, at such Holder’s address appearing in the Securities
Register. All notices of redemption shall state:

(i)      the Redemption Date;   (ii)      the Redemption Price or, if the
Redemption Price cannot be calculated  

prior to the time the notice is required to be sent, the estimate of the
Redemption Price provided pursuant to the Indenture, as calculated by the
Depositor, together with a statement that it is an estimate and that the actual
Redemption Price will be calculated by the Calculation Agent on the fifth
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);

     (iii) if less than all the Outstanding Trust Securities are to be redeemed,
the identification (and, in the case of partial redemption, the respective
Liquidation Amounts) of the particular Trust Securities to be redeemed;

     (iv) that on the Redemption Date, the Redemption Price will become due and
payable upon each such Trust Security, or portion thereof, to be redeemed and
that Distributions thereon will cease to accumulate on such Trust Security or
such portion, as the case may be, on and after said date, except as provided in
Section 4.2(d);

     (v) the place or places where the Trust Securities are to be surrendered
for the payment of the Redemption Price; and

(vi) such other provisions as the Property Trustee deems relevant.

     (c) The Trust Securities (or portion thereof) redeemed on each Redemption
Date shall be redeemed at the Redemption Price with the proceeds from the
contemporaneous redemption or payment at maturity of Notes. Redemptions of the
Trust Securities (or portion thereof) shall be made and the Redemption Price
shall be payable on each Redemption Date only to the extent that the Trust has
funds then on hand and available in the Payment Account for the payment of



18






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

such Redemption Price. Under the Indenture, the Notes may be redeemed by the
Depositor on any Interest Payment Date, at the Depositor’s option, on or after
April 30, 2012 in whole or in part, from time to time at a redemption price
equal to one hundred (100%) percent of the principal amount thereof, together,
in the case of any such redemption, with accrued interest, including any
Additional Interest, to but excluding the date fixed for redemption (the
“Indenture Redemption Price”). The Notes may also be redeemed by the Depositor,
at its option prior to April 30, 2012, in whole but not in part, upon the
occurrence of an Investment Company Event or a Tax Event at the Special Event
Redemption Price (as set forth in the Indenture).

     (d) If the Property Trustee gives a notice of redemption in respect of any
Preferred Securities, then by 10:00 A.M., New York City time, on the Redemption
Date, the Depositor shall deposit sufficient funds with the Property Trustee to
pay the Redemption Price. If such deposit has been made by such time, then by
12:00 noon, New York City time, on the Redemption Date, the Property Trustee
will, with respect to Book-Entry Preferred Securities, irrevocably deposit with
the Depositary for such Book-Entry Preferred Securities, to the extent available
therefor, funds sufficient to pay the applicable Redemption Price and will give
such Depositary irrevocable instructions and authority to pay the Redemption
Price to the Holders of the Preferred Securities. With respect to Preferred
Securities that are not Book-Entry Preferred Securities, the Property Trustee
will irrevocably deposit with the Paying Agent, to the extent available
therefor, funds sufficient to pay the applicable Redemption Price and will give
the Paying Agent irrevocable instructions and authority to pay the Redemption
Price to the Holders of the Preferred Securities upon surrender of their
Preferred Securities Certificates. Notwithstanding the foregoing, Distributions
payable on or prior to the Redemption Date for any Trust Securities (or portion
thereof) called for redemption shall be payable to the Holders of such Trust
Securities as they appear on the Securities Register on the relevant record
dates for the related Distribution Dates. If notice of redemption shall have
been given and funds deposited as required, then upon the date of such deposit,
all rights of Holders holding Trust Securities (or portion thereof) so called
for redemption will cease, except the right of such Holders to receive the
Redemption Price and any Distribution payable in respect of the Trust Securities
on or prior to the Redemption Date, but without interest, and, in the case of a
partial redemption, the right of such Holders to receive a new Trust Security or
Securities of authorized denominations, in aggregate Liquidation Amount equal to
the unredeemed portion of such Trust Security or Securities, and such Securities
(or portion thereof) called for redemption will cease to be Outstanding. In the
event that any date on which any Redemption Price is payable is not a Business
Day, then payment of the Redemption Price payable on such date will be made on
the next succeeding Business Day (and no interest shall accrue in respect of the
amounts whose payment is so delayed for the period from and after each such date
until the next succeeding Business Day), except that, if such Business Day falls
in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case, with the same force and effect
as if made on such date. In the event that payment of the Redemption Price in
respect of any Trust Securities (or portion thereof) called for redemption is
improperly withheld or refused and not paid either by the Trust or by the
Depositor, pursuant to the Indenture, Distributions on such Trust Securities(or
portion thereof) will continue to accumulate, as set forth in Section 4.1, from
the Redemption Date originally established by the Trust for such Trust
Securities(or portion thereof) to, but excluding, the date such Redemption Price
is actually paid, in which case the actual payment date will be the date fixed
for redemption for purposes of calculating the Redemption Price.



19






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (e) Subject to Section 4.3(a), if less than all the Outstanding Trust
Securities are to be redeemed on a Redemption Date, then the aggregate
Liquidation Amount of Trust Securities to be redeemed shall be allocated pro
rata to the Common Securities and the Preferred Securities based upon the
relative aggregate Liquidation Amounts of the Common Securities and the
Preferred Securities. The Preferred Securities to be redeemed shall be selected
on a pro rata basis based upon their respective Liquidation Amounts not more
than sixty (60) days prior to the Redemption Date by the Property Trustee from
the Outstanding Preferred Securities not previously called for redemption;
provided, however, that with respect to Holders that would be required to hold
less than one hundred (100) but more than zero (0) Trust Securities as a result
of such redemption, the Trust shall redeem Trust Securities of each such Holder
so that after such redemption such Holder shall hold either one hundred (100)
Trust Securities or such Holder no longer holds any Trust Securities, and shall
use such method (including, without limitation, by lot) as the Property Trustee
shall deem fair and appropriate; and provided, further, that so long as the
Preferred Securities are Book-Entry Preferred Securities, such selection shall
be made in accordance with the Applicable Depositary Procedures for the
Preferred Securities by such Depositary. The Property Trustee shall promptly
notify the Securities Registrar in writing of the Preferred Securities (or
portion thereof) selected for redemption and, in the case of any Preferred
Securities selected for partial redemption, the Liquidation Amount thereof to be
redeemed. For all purposes of this Trust Agreement, unless the context otherwise
requires, all provisions relating to the redemption of Preferred Securities
shall relate, in the case of any Preferred Securities redeemed or to be redeemed
only in part, to the portion of the aggregate Liquidation Amount of Preferred
Securities that has been or is to be redeemed.

     (f) The Trust in issuing the Trust Securities may use “CUSIP” numbers (if
then generally in use), and, if so, the Property Trustee shall indicate the
“CUSIP” numbers of the Trust Securities in notices of redemption and related
materials as a convenience to Holders; provided, that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Trust Securities or as contained in any notice of redemption and
related materials.



SECTION 4.3.






Subordination of Common Securities.




     (a) Payment of Distributions (including any Additional Interest Amounts)
on, the Redemption Price of and the Liquidation Distribution in respect of, the
Trust Securities, as applicable, shall be made, pro rata among the Common
Securities and the Preferred Securities based on the Liquidation Amount of the
respective Trust Securities; provided, that if on any Distribution Date,
Redemption Date or Liquidation Date an Event of Default shall have occurred and
be continuing, no payment of any Distribution (including any Additional Interest
Amounts) on, Redemption Price of or Liquidation Distribution in respect of, any
Common Security, and no other payment on account of the redemption, liquidation
or other acquisition of Common Securities, shall be made unless payment in full
in cash of all accumulated and unpaid Distributions (including any Additional
Interest Amounts) on all Outstanding Preferred Securities for all Distribution
periods terminating on or prior thereto, or in the case of payment of the
Redemption Price the full amount of such Redemption Price on all Outstanding
Preferred Securities then called for redemption, or in the case of payment of
the Liquidation Distribution the full amount of such Liquidation Distribution on
all Outstanding Preferred Securities, shall have been made or provided for, and
all funds immediately available to the Property Trustee



20






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

shall first be applied to the payment in full in cash of all Distributions
(including any Additional Interest Amounts) on, or the Redemption Price of or
the Liquidation Distribution in respect of, the Preferred Securities then due
and payable.

     (b) In the case of the occurrence of any Event of Default, the Holders of
the Common Securities shall have no right to act with respect to any such Event
of Default under this Trust Agreement until all such Events of Default with
respect to the Preferred Securities have been cured, waived or otherwise
eliminated. Until all such Events of Default under this Trust Agreement with
respect to the Preferred Securities have been so cured, waived or otherwise
eliminated, the Property Trustee shall act solely on behalf of the Holders of
the Preferred Securities and not on behalf of the Holders of the Common
Securities, and only the Holders of all the Preferred Securities will have the
right to direct the Property Trustee to act on their behalf.



SECTION 4.4.






Payment Procedures.




     Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register. If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.



SECTION 4.5.






Withholding Tax.




     The Trust and the Administrative Trustees shall comply with all withholding
and backup withholding tax requirements under United States federal, state and
local law. The Administrative Trustees on behalf of the Trust shall request, and
the Holders shall provide to the Trust, such forms or certificates as are
necessary to establish an exemption from withholding and backup withholding tax
with respect to each Holder and any representations and forms as shall
reasonably be requested by the Administrative Trustees on behalf of the Trust to
assist it in determining the extent of, and in fulfilling, its withholding and
backup withholding tax obligations. The Administrative Trustees shall file
required forms with applicable jurisdictions and, unless an exemption from
withholding and backup withholding tax is properly established by a Holder,
shall remit amounts withheld with respect to the Holder to applicable
jurisdictions. To the extent that the Trust is required to withhold and pay over
any amounts to any jurisdiction with respect to Distributions or allocations to
any Holder, the amount withheld shall be deemed to be a Distribution in the
amount of the withholding to the Holder. In the event of any claimed
overwithholding, Holders shall be limited to an action against the applicable
jurisdiction. If the amount required to be withheld was not withheld from actual
Distributions made, the Administrative Trustees on behalf of the Trust may
reduce subsequent Distributions by the amount of such required withholding.



21






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



SECTION 4.6.






Tax Returns and Other Reports.




     (a) The Administrative Trustees shall prepare (or cause to be prepared) at
the principal office of the Trust in the United States, as defined for purposes
of Treasury regulations section 301.7701-7, at the Depositor’s expense, and
file, all United States federal, state and local tax and information returns and
reports required to be filed by or in respect of the Trust. The Administrative
Trustees shall prepare at the principal office of the Trust in the United
States, as defined for purposes of Treasury regulations section 301.7701-7, and
furnish (or cause to be prepared and furnished), by January 31 in each taxable
year of the Trust to each Holder all Internal Revenue Service forms and returns
required to be provided by the Trust. The Administrative Trustees shall provide
the Depositor and the Property Trustee with a copy of all such returns and
reports promptly after such filing or furnishing.



SECTION 4.7.






Payment of Taxes, Duties, Etc. of the Trust.




     Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.

SECTION 4.8. Payments under Indenture or Pursuant to Direct Actions.

     Any amount payable hereunder to any Holder of Preferred Securities shall be
reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.



SECTION 4.9.






Exchanges.




     (a) If at any time the Depositor or any of its Affiliates (in either case,
a “Depositor Affiliate”) is the Owner or Holder of any Preferred Securities,
such Depositor Affiliate shall have the right to deliver to the Property Trustee
all or such portion of its Preferred Securities as it elects and, subject to
compliance with Sections 2.2 and 3.5 of the Indenture, receive, in exchange
therefor, a Like Amount of Notes. Such election (i) shall be exercisable
effective on any Distribution Date by such Depositor Affiliate delivering to the
Property Trustee a written notice of such election specifying the Liquidation
Amount of Preferred Securities with respect to which such election is being made
and the Distribution Date on which such exchange shall occur, which Distribution
Date shall be not less than ten (10) Business Days after the date of receipt by
the Property Trustee of such election notice and (ii) shall be conditioned upon
such Depositor Affiliate having delivered or caused to be delivered to the
Property Trustee or its designee the Preferred Securities that are the subject
of such election by 10:00 A.M. New York time, on the Distribution Date on which
such exchange is to occur. After the exchange, such Preferred Securities will be
canceled and will no longer be deemed to be Outstanding and all rights of the
Depositor Affiliate with respect to such Preferred Securities will cease.

     (b) In the case of an exchange described in Section 4.9(a), the Property
Trustee on behalf of the Trust will, on the date of such exchange, exchange
Notes having a principal amount equal to a proportional amount of the aggregate
Liquidation Amount of the Outstanding



22






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Common Securities, based on the ratio of the aggregate Liquidation Amount of the
Preferred Securities exchanged pursuant to Section 4.9(a) divided by the
aggregate Liquidation Amount of the Preferred Securities Outstanding immediately
prior to such exchange, for such proportional amount of Common Securities held
by the Depositor (which contemporaneously shall be canceled and no longer be
deemed to be Outstanding); provided, that the Depositor delivers or causes to be
delivered to the Property Trustee or its designee the required amount of Common
Securities to be exchanged by 10:00 A.M. New York time, on the Distribution Date
on which such exchange is to occur.



  SECTION 4.10. Calculation Agent.




     (a) The Property Trustee shall initially, and for so long as it holds any
of the Notes, be the Calculation Agent for purposes of determining LIBOR for
each Distribution Date; provided that the Calculation Agent may be removed by
the Administrative Trustees at any time. If the Calculation Agent is unable or
unwilling to act as such or is removed by the Administrative Trustees, the
Administrative Trustees will promptly appoint as a replacement Calculation Agent
the London office of a leading bank which is engaged in transactions in
three-month U.S. dollar deposits in Europe and which does not control or is not
controlled by or under common control with the Administrative Trustee or its
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed.

     (b) The Calculation Agent shall be required to agree that, as soon as
possible after 11:00 a.m. (London time) on each LIBOR Determination Date, but in
no event later than 11:00 a.m. (London time) on the Business Day immediately
following each LIBOR Determination Date, the Calculation Agent will calculate
the interest rate and Distribution amount (rounded to the nearest cent, with
half a cent being rounded upwards) for the related Distribution Date, and will
communicate such rate and amount to the Depositor, the Property Trustee, each
Paying Agent and the Depositary. The Calculation Agent will also specify to the
Administrative Trustees the quotations upon which the foregoing rates and
amounts are based and, in any event, the Calculation Agent shall notify the
Administrative Trustees before 5:00 p.m. (London time) on each LIBOR
Determination Date that either: (i) it has determined or is in the process of
determining the foregoing rates and amounts or (ii) it has not determined and is
not in the process of determining the foregoing rates and amounts, together with
its reasons therefor. The Calculation Agent’s determination of the foregoing
rates and amounts for any Distribution Date will (in the absence of manifest
error) be final and binding upon all parties. For the sole purpose of
calculating the interest rate for the Trust Securities, “Business Day” shall be
defined as any day on which dealings in deposits in Dollars are transacted in
the London interbank market.



  SECTION 4.11. Certain Accounting Matters.




     (a) At all times during the existence of the Trust, the Administrative
Trustees shall keep, or cause to be kept at the principal office of the Trust in
the United States, as defined for purposes of Treasury Regulations section
301.7701-7, full books of account, records and supporting documents, which shall
reflect in reasonable detail each transaction of the Trust. The books of account
shall be maintained on the accrual method of accounting, in accordance with
generally accepted accounting principles, consistently applied.



23






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (b) The Administrative Trustees shall either (i) if the Depositor is then
subject to such reporting requirements, cause each Form 10-K and Form 10-Q
prepared by the Depositor and filed with the Commission in accordance with the
Exchange Act to be delivered to each Holder, with a copy to the Property
Trustee, within thirty (30) days after the filing thereof or (ii) cause to be
prepared at the principal office of the Trust in the United States, as defined
for purposes of Treasury Regulations section 301.7701-7, and delivered to each
of the Holders, with a copy to the Property Trustee, within ninety (90) days
after the end of each Fiscal Year, annual financial statements of the Trust,
including a balance sheet of the Trust as of the end of such Fiscal Year, and
the related statements of income or loss. If the Depositor files its annual and
quarterly reports on Forms 10-K and 10-Q, respectively, with the Securities and
Exchange Commission (the “Commission”) in electronic form pursuant to Regulation
S -T of the Commission using the Commissioner’s Electronic Data Gathering,
Analysis and Retrieval (“EDGAR”) system, the Depositor shall notify the Property
Trustee in the manner prescribed herein of each such annual and quarterly
filing. The Property Trustee is hereby authorized and directed to access the
EDGAR system for purposes of retrieving the financial information so filed. The
Property Trustee shall have no duty to search for or obtain any electronic or
other filings that the Depositor makes with the Commission, regardless of
whether such filings are periodic, supplemental or otherwise. Delivery of
reports, information and documents to the Property Trustee pursuant to this
Section 4.11(b) shall be solely for purposes of compliance with this Section
4.11(b) and, if applicable, with Section 314(a) of the Trust Indenture Act The
Property Trustee’s receipt of such reports, information and documents shall not
constitute notice to it of the content thereof or any matter determinable from
the content thereof, including the Depositor’s compliance with any of its
covenants hereunder, as to which the Property Trustee is entitled to rely upon
Officers’ Certificates.

     (c) The Trust shall maintain one or more bank accounts in the United
States, as defined for purposes of Treasury Regulations section 301.7701-7, in
the name and for the sole benefit of the Trust; provided, however, that all
payments of funds in respect of the Notes held by the Property Trustee shall be
made directly to the Payment Account and no other funds of the Trust shall be
deposited in the Payment Account. The sole signatories for such accounts
(including the Payment Account) shall be designated by the Property Trustee.



  SECTION 4.12. Change of Control.




     (a) In the event of a Change of Control, then the Depositor shall be
obligated to make an offer to each Holder of Preferred Securities to repurchase
all of the Preferred Securities and, upon written notice (a “Repurchase Notice”)
delivered to the Depositor by the Holders of not less than 25% of the aggregate
Liquidation Amount of the Preferred Securities Outstanding exercising their
option to have the Depositor repurchase such Holder’s Preferred Securities, the
Depositor shall be obligated to repurchase from such Holders who accept such
offer, all of the outstanding Preferred Securities held by such Holders, at a
repurchase price equal to 100% of the aggregate Liquidation Amount of the
Preferred Securities being repurchased, plus all accumulated and unpaid
Distributions thereon to the date of such repurchase. The Repurchase Notice
shall be delivered by such Holders within 20 days following receipt of the
Change of Control Notice (defined below), and any repurchase shall be
consummated no later than 60 days following the delivery of the Change of
Control Notice. In the event that the Holders of not less than 25% of the
aggregate Liquidation Amount of the Preferred Securities Outstanding do not



24






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

deliver a Repurchase Notice within the required time set forth in this Section
4.12 in respect of a Change of Control Notice, then the Holders shall be deemed
to have waived their option to have their Preferred Securities repurchased
pursuant to this Section 4.12 in respect of such Change of Control.

     (b) In the event of a Change of Control, the Depositor shall deliver notice
of such Change of Control (a “Change of Control Notice”) to the Holders within
30 days after the effective date of the Change of Control and offer to
repurchase the Preferred Securities at the repurchase price specified in Section
4.12(a).

     (c) In the event that the Notes are distributed to the Holders of the Trust
Securities, the obligations of the Company under this Section 4.12 shall extend
to the Notes then held by the Holders.

     (d) The Depositor shall not be obligated to deliver a Change of Control
Notice or to repurchase any Preferred Securities as a result of a Change of
Control if a notice of redemption has been sent with respect to all of the
outstanding Preferred Securities in accordance with Section 4.2 hereof.



ARTICLE V.

SECURITIES






SECTION 5.1.






Initial Ownership.




     Upon the creation of the Trust and the contribution by the Depositor
referred to in Section 2.3 and until the issuance of the Trust Securities, and
at any time during which no Trust Securities are Outstanding, the Depositor
shall be the sole beneficial owner of the Trust.



SECTION 5.2.






Authorized Trust Securities.




     The Trust shall be authorized to issue one series of Preferred Securities
having an aggregate Liquidation Amount of $20,000,000 and one series of Common
Securities having an aggregate Liquidation Amount of $619,000.

SECTION 5.3. Issuance of the Common Securities; Subscription and Purchase of



Notes.




     On the Closing Date, an Administrative Trustee, on behalf of the Trust,
shall execute and deliver to the Depositor Common Securities Certificates,
registered in the name of the Depositor, evidencing an aggregate of 619 Common
Securities having an aggregate Liquidation Amount of $619,000, against receipt
by the Trust of the aggregate purchase price of such Common Securities of
$619,000. Contemporaneously therewith and with the sale by the Trust to the
Holders of an aggregate of 20,000 Preferred Securities having an aggregate
Liquidation Amount of $20,000,000, an Administrative Trustee, on behalf of the
Trust, shall subscribe for and purchase from the Depositor Notes, to be
registered in the name of the Property Trustee on behalf of the Trust and having
an aggregate principal amount equal to $20,619,000, and, in satisfaction of the
purchase price for such Notes, the Property Trustee, on behalf of the Trust,



25






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

shall deliver to the Depositor the sum of $20,619,000 (being the aggregate
amount paid by the Holders for the Preferred Securities and the amount paid by
the Depositor for the Common Securities).



SECTION 5.4.






The Securities Certificates.




     (a) The Preferred Securities Certificates issued to QIBS shall be issued in
minimum denominations of $100,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof, and the Common Securities Certificates shall be issued
in minimum denominations of $10,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof. The Securities Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of at least one
Administrative Trustee. Securities Certificates bearing the signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign such Securities Certificates on behalf of the Trust shall be
validly issued and entitled to the benefits of this Trust Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so
authorized prior to the delivery of such Securities Certificates or did not have
such authority at the date of delivery of such Securities Certificates.

     (b) On the Closing Date, upon the written order of an authorized officer of
the Depositor, the Administrative Trustees shall cause Securities Certificates
to be executed on behalf of the Trust and delivered, without further corporate
action by the Depositor, in authorized denominations.

     (c) Preferred Securities Certificates issued on the Closing Date to QIBs
shall be issued as directed by the Purchaser in the Purchase Agreement on or
prior to the Closing Date, either (i) in the form of one or more Global
Preferred Securities or (ii) in the form of Definitive Preferred Securities
Certificates. The Global Preferred Securities shall be, except as provided in
Section 5.6, Book-Entry Preferred Securities issued in the form of one or more
Global Preferred Securities registered in the name of the Depositary, or its
nominee and deposited with the Depositary or the Property Trustee as custodian
for the Depositary for credit by the Depositary to the respective accounts of
the Depositary Participants thereof (or such other accounts as they may direct).
The Preferred Securities issued to a Person other than a QIB shall be issued in
the form of Definitive Preferred Securities Certificates.

     (d) A Preferred Security shall not be valid until authenticated by the
manual signature of a Responsible Officer of the Property Trustee. Such
signature shall be conclusive evidence that the Preferred Security has been
authenticated under this Trust Agreement. Upon written order of the Trust signed
by one Administrative Trustee, the Property Trustee shall authenticate and
deliver one or more Preferred Security Certificates evidencing the Preferred
Securities for original issue. The Property Trustee may appoint an
authenticating agent that is a U.S. Person acceptable to the Trust to
authenticate the Preferred Securities. A Common Security need not be so
authenticated and shall be valid upon execution by one or more Administrative
Trustees. The form of this certificate of authentication can be found in Section
5.13.

     (e) Upon issuance of the Trust Securities as provided in this Trust
Agreement, the Trust Securities so issued shall be deemed to be validly issued,
fully paid and nonassessable, and each Holder thereof shall be entitled to the
benefits provided by this Trust Agreement.



26






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



SECTION 5.5.






Rights of Holders.




     The Trust Securities shall have no, and the issuance of the Trust
Securities is not subject to, preemptive or similar rights and when issued and
delivered to Holders against payment of the purchase price therefor will be
fully paid and non-assessable by the Trust. Except as provided in Section
5.11(b), the Holders of the Trust Securities, in their capacities as such, shall
be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.



SECTION 5.6.






Book-Entry Preferred Securities.




     (a) A Global Preferred Security may be exchanged, in whole or in part, for
Definitive Preferred Securities Certificates registered in the names of the
Owners only if such exchange complies with Section 5.7 and (i) the Depositary
advises the Administrative Trustees and the Property Trustee in writing that the
Depositary is no longer willing or able properly to discharge its
responsibilities with respect to the Global Preferred Security, and no qualified
successor is appointed by the Administrative Trustees within ninety (90) days of
receipt of such notice, (ii) the Depositary ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within ninety (90) days of obtaining knowledge of
such event, (iii) the Administrative Trustees at their option advise the
Property Trustee in writing that the Trust elects to terminate the book-entry
system through the Depositary or (iv) a Note Event of Default has occurred and
is continuing. Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) above, the Administrative Trustees shall notify the Depositary and
instruct the Depositary to notify all Owners of Book-Entry Preferred Securities,
the Delaware Trustee and the Property Trustee of the occurrence of such event
and of the availability of the Definitive Preferred Securities Certificates to
Owners of the Preferred Securities requesting the same. Upon the issuance of
Definitive Preferred Securities Certificates, the Trustees shall recognize the
Holders of the Definitive Preferred Securities Certificates as Holders.
Notwithstanding the foregoing, if an Owner of a beneficial interest in a Global
Preferred Security wishes at any time to transfer an interest in such Global
Preferred Security to a Person other than a QIB, such transfer shall be
effected, subject to the Applicable Depositary Procedures, in accordance with
the provisions of this Section 5.6 and Section 5.7, and the transferee shall
receive a Definitive Preferred Securities Certificate in connection with such
transfer. A holder of a Definitive Preferred Securities Certificate that is a
QIB may, upon request, and in accordance with the provisions of this Section 5.6
and Section 5.7, exchange such Definitive Preferred Securities Certificate for a
beneficial interest in a Global Preferred Security.

     (b) If any Global Preferred Security is to be exchanged for Definitive
Preferred Securities Certificates or canceled in part, or if any Definitive
Preferred Securities Certificate is to be exchanged in whole or in part for any
Global Preferred Security, then either (i) such Global Preferred Security shall
be so surrendered for exchange or cancellation as provided in this Article V or
(ii) the aggregate Liquidation Amount represented by such Global Preferred
Security shall be reduced, subject to Section 5.4, or increased by an amount
equal to the Liquidation Amount represented by that portion of the Global
Preferred Security to be so exchanged or canceled, or equal to the Liquidation
Amount represented by such Definitive Preferred Securities Certificates to be so
exchanged for any Global Preferred Security, as the case may be, by means of an
appropriate adjustment made on the records of the Securities



27






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Registrar, whereupon the Property Trustee, in accordance with the Applicable
Depositary Procedures, shall instruct the Depositary or its authorized
representative to make a corresponding adjustment to its records. Upon any such
surrender to the Administrative Trustees or the Securities Registrar of any
Global Preferred Security or Securities by the Depositary, accompanied by
registration instructions, the Administrative Trustees, or any one of them,
shall execute the Definitive Preferred Securities Certificates in accordance
with the instructions of the Depositary, and the Property Trustee, upon receipt
thereof, shall authenticate and deliver such Definitive Preferred Securities
Certificates. None of the Securities Registrar or the Trustees shall be liable
for any delay in delivery of such instructions and may conclusively rely on, and
shall be fully protected in relying on, such instructions.

     (c) Every Securities Certificate executed and delivered upon registration
of transfer of, or in exchange for or in lieu of, a Global Preferred Security or
any portion thereof shall be executed and delivered in the form of, and shall
be, a Global Preferred Security, unless such Securities Certificate is
registered in the name of a Person other than the Depositary for such Global
Preferred Security or a nominee thereof.

     (d) The Depositary or its nominee, as registered owner of a Global
Preferred Security, shall be the Holder of such Global Preferred Security for
all purposes under this Trust Agreement and the Global Preferred Security, and
Owners with respect to a Global Preferred Security shall hold such interests
pursuant to the Applicable Depositary Procedures. The Securities Registrar and
the Trustees shall be entitled to deal with the Depositary for all purposes of
this Trust Agreement relating to the Global Preferred Securities (including the
payment of the Liquidation Amount of and Distributions on the Book-Entry
Preferred Securities represented thereby and the giving of instructions or
directions by Owners of Book-Entry Preferred Securities represented thereby and
the giving of notices) as the sole Holder of the Book-Entry Preferred Securities
represented thereby and shall have no obligations to the Owners thereof. None of
the Trustees nor the Securities Registrar shall have any liability in respect of
any transfers effected by the Depositary.

     (e) The rights of the Owners of the Book-Entry Preferred Securities shall
be exercised only through the Depositary and shall be limited to those
established by law, the Applicable Depositary Procedures and agreements between
such Owners and the Depositary and/or the Depositary Participants; provided,
that, solely for the purpose of determining whether the Holders of the requisite
amount of Preferred Securities have voted on any matter provided for in this
Trust Agreement, to the extent that Preferred Securities are represented by a
Global Preferred Security, the Trustees may conclusively rely on, and shall be
fully protected in relying on, any written instrument (including a proxy)
delivered to the Property Trustee by the Depositary setting forth the Owners’
votes or assigning the right to vote on any matter to any other Persons either
in whole or in part. To the extent that Preferred Securities are represented by
a Global Preferred Security, the Depositary will make book-entry transfers among
the Depositary Participants and receive and transmit payments on the Preferred
Securities that are represented by a Global Preferred Security to such
Depositary Participants, and none of the Depositor or the Trustees shall have
any responsibility or obligation with respect thereto.

     (f) To the extent that a notice or other communication to the Holders is
required under this Trust Agreement, for so long as Preferred Securities are
represented by a Global



28






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Preferred Security, the Trustees shall give all such notices and communications
to the Depositary, and shall have no obligations to the Owners.

     SECTION 5.7. Registration of Transfer and Exchange of Preferred Securities
Certificates.

     (a) The Property Trustee shall keep or cause to be kept, at the Corporate
Trust Office, a register or registers (the “Securities Register”) in which the
registrar and transfer agent with respect to the Trust Securities (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Property Trustee shall at all times also be the Securities Registrar. The
provisions of Article VIII shall apply to the Property Trustee in its role as
Securities Registrar.

     (b) Subject to Sections 5.7(c) and (d), upon surrender for registration of
transfer of any Preferred Securities Certificate at the office or agency
maintained pursuant to Section 5.7(f), the Administrative Trustees or any one of
them shall execute by manual or facsimile signature and deliver to the Property
Trustee, and upon receipt thereof the Property Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Preferred Securities Certificates in authorized denominations of a like
aggregate Liquidation Amount as may be required by this Trust Agreement dated
the date of execution by such Administrative Trustee or Trustees. At the option
of a Holder, Preferred Securities Certificates may be exchanged for other
Preferred Securities Certificates in authorized denominations and of a like
aggregate Liquidation Amount upon surrender of the Preferred Securities
Certificate to be exchanged at the office or agency maintained pursuant to
Section 5.7(f). Whenever any Preferred Securities Certificates are so
surrendered for exchange, the Administrative Trustees or any one of them shall
execute by manual or facsimile signature and deliver to the Property Trustee,
and upon receipt thereof the Property Trustee shall authenticate and deliver,
the Preferred Securities Certificates that the Holder making the exchange is
entitled to receive.

     (c) The Securities Registrar shall not be required (i) to issue, register
the transfer of or exchange any Preferred Security during a period beginning at
the opening of business fifteen (15) days before the day of selection for
redemption of such Preferred Securities pursuant to Article IV and ending at the
close of business on the day of mailing of the notice of redemption or (ii) to
register the transfer of or exchange any Preferred Security so selected for
redemption in whole or in part, except, in the case of any such Preferred
Security to be redeemed in part, any portion thereof not to be redeemed.

     (d) Every Preferred Securities Certificate presented or surrendered for
registration of transfer or exchange shall be duly endorsed, or be accompanied
by a written instrument of transfer in form satisfactory to the Securities
Registrar duly executed by the Holder or such Holder’s attorney duly authorized
in writing and (i) if such Preferred Securities Certificate is being transferred
otherwise than to a QIB, accompanied by a certificate of the transferee
substantially in the form set forth as Exhibit E hereto or (ii) if such
Preferred Securities Certificate is being transferred to a QIB, accompanied by a
certificate of the transferor substantially in the form set forth as Exhibit F
hereto.



29






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (e) No service charge shall be made for any registration of transfer or
exchange of Preferred Securities Certificates, but the Property Trustee on
behalf of the Trust may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Preferred Securities Certificates.

     (f) The Administrative Trustees shall designate an office or offices or
agency or agencies where Preferred Securities Certificates may be surrendered
for registration of transfer or exchange, and initially designate the Corporate
Trust Office as its office and agency for such purposes. The Administrative
Trustees shall give prompt written notice to the Depositor, the Property Trustee
and to the Holders of any change in the location of any such office or agency.

     (g) With respect to Preferred Securities issued to QIBs in the form of one
or more Definitive Preferred Securities Certificates as provided in Section
5.4(c), and any subsequent transfers thereof, the Depositor and the Trust shall
use all commercially reasonable efforts to make such Preferred Securities
eligible for clearance and settlement as Book-Entry Preferred Securities through
the facilities of the Depositary and listed for trading through the PORTAL
Market, and will execute, deliver and comply in all material respects with all
representations made to, and agreements with the Depositary and the PORTAL
Market in connection therewith.

SECTION 5.8. Mutilated, Destroyed, Lost or Stolen Securities Certificates.

     (a) If any mutilated Securities Certificate shall be surrendered to the
Securities Registrar together with such security or indemnity as may be required
by the Securities Registrar and the Administrative Trustees to save each of them
harmless, the Administrative Trustees, or any one of them, on behalf of the
Trust, shall execute and make available for delivery and, with respect to
Preferred Securities, the Property Trustee shall authenticate, in exchange
therefor a new Securities Certificate of like class, tenor and denomination.

     (b) If the Securities Registrar shall receive evidence to its satisfaction
of the destruction, loss or theft of any Securities Certificate and there shall
be delivered to the Securities Registrar and the Administrative Trustees such
security or indemnity as may be required by them to save each of them harmless,
then in the absence of notice that such Securities Certificate shall have been
acquired by a protected purchaser, the Administrative Trustees, or any one of
them, on behalf of the Trust, shall execute and make available for delivery,
and, with respect to Preferred Securities, the Property Trustee shall
authenticate, in exchange for or in lieu of any such destroyed, lost or stolen
Securities Certificate, a new Securities Certificate of like class, tenor and
denomination.

     (c) In connection with the issuance of any new Securities Certificate under
this Section 5.8, the Administrative Trustees or the Securities Registrar may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection therewith.

     (d) Any duplicate Securities Certificate issued pursuant to this Section
5.8 shall constitute conclusive evidence of an undivided beneficial interest in
the assets of the Trust corresponding to that evidenced by the mutilated, lost,
stolen or destroyed Securities Certificate,



30






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

as if originally issued, whether or not the lost, stolen or destroyed Securities
Certificate shall be found at any time.

     (e) If any such mutilated, destroyed, lost or stolen Securities Certificate
has become or is about to become due and payable, the Depositor in its
discretion may, instead of issuing a new Trust Security, pay such Trust
Security.

     (f) The provisions of this Section 5.8 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
of mutilated, destroyed, lost or stolen Securities Certificates.



SECTION 5.9.






Persons Deemed Holders.




     The Trustees and the Securities Registrar shall each treat the Person in
whose name any Securities Certificate shall be registered in the Securities
Register as the owner of the Trust Securities evidenced by such Securities
Certificate for the purpose of receiving Distributions and for all other
purposes whatsoever, and none of the Trustees and the Securities Registrar shall
be bound by any notice to the contrary.



  SECTION 5.10. Cancellation.




     All Preferred Securities Certificates surrendered for registration of
transfer or exchange or for payment shall, if surrendered to any Person other
than the Property Trustee, be delivered to the Property Trustee, and any such
Preferred Securities Certificates and Preferred Securities Certificates
surrendered directly to the Property Trustee for any such purpose shall be
promptly canceled by it. The Administrative Trustees may at any time deliver to
the Property Trustee for cancellation any Preferred Securities Certificates
previously delivered hereunder that the Administrative Trustees may have
acquired in any manner whatsoever, and all Preferred Securities Certificates so
delivered shall be promptly canceled by the Property Trustee. No Preferred
Securities Certificates shall be executed and delivered in lieu of or in
exchange for any Preferred Securities Certificates canceled as provided in this
Section 5.10, except as expressly permitted by this Trust Agreement. All
canceled Preferred Securities Certificates shall be disposed of by the Property
Trustee in accordance with its customary practices and the Property Trustee
shall deliver to the Administrative Trustees a certificate of such disposition.

SECTION 5.11. Ownership of Common Securities by Depositor.

     (a) On the Closing Date, the Depositor shall acquire, and thereafter shall
retain, beneficial and record ownership of the Common Securities. Neither the
Depositor nor any successor Holder of the Common Securities may transfer less
than all the Common Securities, and the Depositor or any such successor Holder
may transfer the Common Securities only (i) in connection with a consolidation
or merger of the Depositor into another Person, or any conveyance, transfer or
lease by the Depositor of its properties and assets substantially as an entirety
to any Person (in which event such Common Securities will be transferred to such
surviving entity, transferee or lessee, as the case may be), pursuant to Section
8.1 of the Indenture or (ii) to the Depositor or an Affiliate of the Depositor,
in each such case in compliance with applicable law (including the Securities
Act, and applicable state securities and blue sky laws). To the fullest extent
permitted by law, any attempted transfer of the Common



31






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Securities other than as set forth in the immediately preceding sentence shall
be void. The Administrative Trustees shall cause each Common Securities
Certificate issued to the Depositor to contain a legend stating substantially
“THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW
AND SECTION 5.11 OF THE TRUST AGREEMENT.”

     (b) Any Holder of the Common Securities shall be liable for the debts and
obligations of the Trust in the manner and to the extent set forth with respect
to the Depositor and agrees that it shall be subject to all liabilities to which
the Depositor may be subject and, prior to becoming such a Holder, shall deliver
to the Administrative Trustees an instrument of assumption satisfactory to such
Trustees.



  SECTION 5.12. Restricted Legends.




     (a) Each Preferred Security Certificate shall bear a legend in
substantially the following form:

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED

SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”) OR A NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR
PREFERRED SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS
NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND
NO TRANSFER OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED
SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR
ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO BLUEGREEN STATUTORY TRUST VI OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE

& CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED

REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE



32






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE
PREFERRED SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION

5 OF THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE

SECURITIES ACT.

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR THE DEPOSITOR, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR (III) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR,” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1),
(2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE
SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR”
WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER
THE SECURITIES ACT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER
OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND, IN THE CASE OF
(III), SUBJECT TO THE RIGHT OF THE TRUST AND THE DEPOSITOR TO REQUIRE AN OPINION
OF COUNSEL ADDRESSING COMPLIANCE WITH THE U.S. SECURITIES LAWS, AND OTHER
INFORMATION SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER WILL NOTIFY ANY
PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.



33






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER 408(b)(17) OF ERISA, U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY, OR
ANY INTEREST THEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975
OF THE CODE WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER
OF THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE
REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN
EMPLOYEE BENEFIT PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN
ASSETS” OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR
(ii) SUCH PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF
IS NOT AVAILABLE UNDER AN APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

     (b) The above legend shall not be removed from any of the Preferred
Securities Certificates unless there is delivered to the Property Trustee and
the Depositor satisfactory evidence, which may include an Opinion of Counsel, as
may be reasonably required to ensure that any future transfers thereof may be
made without restriction under or violation of the provisions of the Securities
Act and other applicable law. Upon provision of such satisfactory evidence, one
or more of the Administrative Trustees on behalf of the Trust shall execute and
deliver to the Property Trustee, and the Property Trustee shall authenticate and
deliver, at the written direction of the Administrative Trustees and the
Depositor, Preferred Securities Certificates that do not bear the legend.



34






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

SECTION 5.13. Form of Certificate of Authentication.

The Property Trustee’s certificate of authentication shall be in substantially
the following form:

This represents Preferred Securities referred to in the within-mentioned Trust
Agreement.

Dated:    Wilmington Trust Company, not in its      individual capacity, but
solely as Property      Trustee          By:                         Authorized
officer 




ARTICLE VI.






MEETINGS; VOTING; ACTS OF HOLDERS






SECTION 6.1.






Notice of Meetings.




     Notice of all meetings of the Holders of the Preferred Securities, stating
the time, place and purpose of the meeting, shall be given by the Property
Trustee pursuant to Section 11.8 to each Holder of Preferred Securities, at such
Holder’s registered address, at least fifteen (15) days and not more than ninety
(90) days before the meeting. At any such meeting, any business properly before
the meeting may be so considered whether or not stated in the notice of the
meeting. Any adjourned meeting may be held as adjourned without further notice.

SECTION 6.2. Meetings of Holders of the Preferred Securities.

     (a) No annual meeting of Holders is required to be held. The Property
Trustee, however, shall call a meeting of the Holders of the Preferred
Securities to vote on any matter upon the written request of the Holders of at
least twenty five percent (25%) in aggregate Liquidation Amount of the
Outstanding Preferred Securities and the Administrative Trustees or the Property
Trustee may, at any time in their discretion, call a meeting of the Holders of
the Preferred Securities to vote on any matters as to which such Holders are
entitled to vote.

     (b) The Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, present in person or by proxy, shall constitute a quorum
at any meeting of the Holders of the Preferred Securities.

     (c) If a quorum is present at a meeting, an affirmative vote by the Holders
present, in person or by proxy, holding Preferred Securities representing at
least a Majority in Liquidation Amount of the Preferred Securities held by the
Holders present, either in person or by proxy, at such meeting shall constitute
the action of the Holders of the Preferred Securities, unless this Trust
Agreement requires a lesser or greater number of affirmative votes.



35






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



SECTION 6.3.






Voting Rights.




     Holders shall be entitled to one vote for each $10,000 of Liquidation
Amount represented by their Outstanding Trust Securities in respect of any
matter as to which such Holders are entitled to vote.



SECTION 6.4.






Proxies, Etc.




     At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three years after its date of
execution.



SECTION 6.5.






Holder Action by Written Consent.




     Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Preferred Securities entitled to vote in respect of
such action (or such lesser or greater proportion thereof as shall be required
by any other provision of this Trust Agreement) shall consent to the action in
writing; provided, that notice of such action is promptly provided to the
Holders of Preferred Securities that did not consent to such action. Any action
that may be taken by the Holders of all the Common Securities may be taken
without a meeting and without prior notice if such Holders shall consent to the
action in writing.

SECTION 6.6. Record Date for Voting and Other Purposes.

     Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate in any distribution on the Trust Securities
in respect of which a record date is not otherwise provided for in this Trust
Agreement, or for the purpose of any other action, the Administrative Trustees
may from time to time fix a date, not more than ninety (90) days prior to the
date of any meeting of Holders or the payment of a Distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.



  SECTION 6.7. Acts of Holders.




     (a) Any request, demand, authorization, direction, notice, consent, waiver
or other action provided or permitted by this Trust Agreement to be given, made
or taken by Holders may



36






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent thereof duly appointed in
writing; and, except as otherwise expressly provided herein, such action shall
become effective when such instrument or instruments are delivered to an
Administrative Trustee. Such instrument or instruments (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Trust Agreement and conclusive in favor of the Trustees,
if made in the manner provided in this Section 6.7.

     (b) The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than such signer’s individual capacity, such
certificate or affidavit shall also constitute sufficient proof of such signer’s
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that any Trustee receiving the same deems sufficient.

(c)      The ownership of Trust Securities shall be proved by the Securities
Register.   (d)      Any request, demand, authorization, direction, notice,
consent, waiver or other  

Act of the Holder of any Trust Security shall bind every future Holder of the
same Trust Security and the Holder of every Trust Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustees, the
Administrative Trustees or the Trust in reliance thereon, whether or not
notation of such action is made upon such Trust Security.

     (e) Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Trust Security may do so with
regard to all or any part of the Liquidation Amount of such Trust Security or by
one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such Liquidation Amount.

     (f) If any dispute shall arise among the Holders or the Trustees with
respect to the authenticity, validity or binding nature of any request, demand,
authorization, direction, notice, consent, waiver or other Act of such Holder or
Trustee under this Article VI, then the determination of such matter by the
Property Trustee shall be conclusive with respect to such matter.



SECTION 6.8.






Inspection of Records.




     Upon reasonable written notice to the Administrative Trustees and the
Property Trustee, the records of the Trust shall be open to inspection by any
Holder during normal business hours for any purpose reasonably related to such
Holder’s interest as a Holder.



37






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



SECTION 6.9.






Limitations on Voting Rights.




     (a) Except as expressly provided in this Trust Agreement and in the
Indenture and as otherwise required by law, no Holder of Preferred Securities
shall have any right to vote or in any manner otherwise control the
administration, operation and management of the Trust or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Securities Certificates, be construed so as to constitute the Holders
from time to time as partners or members of an association.

     (b) So long as any Notes are held by the Property Trustee on behalf of the
Trust, the Property Trustee shall not (i) direct the time, method and place of
conducting any proceeding for any remedy available to the Note Trustee, or
exercise any trust or power conferred on the Property Trustee with respect to
the Notes, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture, (iii) exercise any right to rescind or annul a declaration that
the principal of all the Notes shall be due and payable or (iv) consent to any
amendment, modification or termination of the Indenture or the Notes, where such
consent shall be required, without, in each case, obtaining the prior approval
of the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities; provided, that where a consent under the Indenture would require the
consent of each holder of Notes (or each Holder of Preferred Securities)
affected thereby, no such consent shall be given by the Property Trustee without
the prior written consent of each Holder of Preferred Securities. The Property
Trustee shall not revoke any action previously authorized or approved by a vote
of the Holders of the Preferred Securities, except by a subsequent vote of the
Holders of the Preferred Securities. In addition to obtaining the foregoing
approvals of the Holders of the Preferred Securities, prior to taking any of the
foregoing actions, the Property Trustee shall, at the expense of the Depositor,
obtain an Opinion of Counsel experienced in such matters to the effect that such
action shall not cause the Trust to be taxable as a corporation or classified as
other than a grantor trust for United States federal income tax purposes.

     (c) If any proposed amendment to the Trust Agreement provides for, or the
Trustees otherwise propose to effect, (i) any action that would adversely affect
in any material respect the powers, preferences or special rights of the
Preferred Securities, whether by way of amendment to the Trust Agreement or
otherwise or (ii) the dissolution, winding-up or termination of the Trust, other
than pursuant to the terms of this Trust Agreement, then the Holders of
Outstanding Preferred Securities as a class will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in Liquidation
Amount of the Preferred Securities. Notwithstanding any other provision of this
Trust Agreement, no amendment to this Trust Agreement may be made if, as a
result of such amendment, it would cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes.

     SECTION 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of
Past Defaults.

     (a) For so long as any Preferred Securities remain Outstanding, if, upon a
Note Event of Default, the Note Trustee fails or the holders of not less than
twenty five percent (25%) in principal amount of the outstanding Notes fail to
declare the principal of all of the Notes to be



38






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

immediately due and payable, the Holders of at least twenty-five percent (25%)
in Liquidation Amount of the Preferred Securities then Outstanding shall have
the right to make such declaration by a notice in writing to the Property
Trustee, the Depositor and the Note Trustee. At any time after a declaration of
acceleration with respect to the Notes has been made and before a judgment or
decree for payment of the money due has been obtained by the Note Trustee as
provided in the Indenture, the Holders of at least a Majority in Liquidation
Amount of the Preferred Securities, by written notice to the Property Trustee,
the Depositor and the Note Trustee, may rescind and annul such declaration and
its consequences if:

    (i)    the Depositor has paid or deposited with the Note Trustee a sum
sufficient  to pay:                      (A)    all overdue installments of
interest on all of the Notes;          (B)    any accrued Additional Interest on
all of the Notes;          (C)    the principal of and premium, if any, on any
Notes that have 


become due otherwise than by such declaration of acceleration and interest and
Additional Interest thereon at the rate borne by the Notes; and

     (D) all sums paid or advanced by the Note Trustee under the Indenture and
the reasonable compensation, expenses, disbursements and advances of the Note
Trustee, the Property Trustee and their agents and counsel; and

     (ii) all Note Events of Default, other than the non-payment of the
principal of the Notes that has become due solely by such acceleration, have
been cured or waived as provided in Section 5.13 of the Indenture.

     Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice. The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that, unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is ninety (90)
days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect. Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such ninety (90)-day period, a new written notice of
declaration of acceleration, or rescission and annulment thereof, as the case
may be, that is identical to a written notice that has been canceled pursuant to
the proviso to the preceding sentence, in which event a new record date shall be
established pursuant to the provisions of this Section 6.10(a).

     (b) For so long as any Preferred Securities remain Outstanding, to the
fullest extent permitted by law and subject to the terms of this Trust Agreement
and the Indenture, upon a Note Event of Default specified in paragraph (a) or
(b) of Section 5.1 of the Indenture, any Holder of



39






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Preferred Securities shall have the right to institute a proceeding directly
against the Depositor, pursuant to Section 5.8 of the Indenture, for enforcement
of payment to such Holder of any amounts payable in respect of Notes having an
aggregate principal amount equal to the aggregate Liquidation Amount of the
Preferred Securities of such Holder. Except as set forth in Section 6.10(a) and
this Section 6.10(b), the Holders of Preferred Securities shall have no right to
exercise directly any right or remedy available to the holders of, or in respect
of, the Notes.

     (c) Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any Note
Event of Default, except any Note Event of Default arising from the failure to
pay any principal of or premium, if any, or interest on (including any
Additional Interest) the Notes (unless such Note Event of Default has been cured
and a sum sufficient to pay all matured installments of interest and all
principal and premium, if any, on all Notes due otherwise than by acceleration
has been deposited with the Note Trustee) or a Note Event of Default in respect
of a covenant or provision that under the Indenture cannot be modified or
amended without the consent of the holder of each outstanding Note. Upon any
such waiver, such Note Event of Default shall cease to exist and any Note Event
of Default arising therefrom shall be deemed to have been cured for every
purpose of the Indenture; but no such waiver shall affect any subsequent Note
Event of Default or impair any right consequent thereon.

     (d) Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any past
Event of Default and its consequences. Upon such waiver, any such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Trust Agreement, but no
such waiver shall extend to any subsequent or other Event of Default or impair
any right consequent thereon.

     (e) The Holders of a Majority in Liquidation Amount of the Preferred
Securities shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Property Trustee in
respect of this Trust Agreement or the Notes or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement; provided, that,
subject to Sections 8.5 and 8.7, the Property Trustee shall have the right to
decline to follow any such direction if the Property Trustee being advised by
counsel determines that the action so directed may not lawfully be taken, or if
the Property Trustee in good faith shall, by an officer or officers of the
Property Trustee, determine that the proceedings so directed would be illegal or
involve it in personal liability or be unduly prejudicial to the rights of
Holders not party to such direction, and provided, further, that nothing in this
Trust Agreement shall impair the right of the Property Trustee to take any
action deemed proper by the Property Trustee and which is not inconsistent with
such direction.



40






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



ARTICLE VII.






REPRESENTATIONS AND WARRANTIES




     SECTION 7.1. Representations and Warranties of the Property Trustee and the
Delaware Trustee.

     The Property Trustee and the Delaware Trustee, each severally on behalf of
and as to itself, hereby represents and warrants for the benefit of the
Depositor and the Holders that:

     (a) the Property Trustee is a Delaware banking corporation with trust
powers, duly organized, validly existing and in good standing under the laws of
the State of Delaware;

     (b) the Property Trustee has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;

     (c) the Delaware Trustee is a Delaware banking corporation, duly organized
with trust powers, validly existing and in good standing under the laws of the
State of Delaware and with its principal place of business in the State of
Delaware;

     (d) the Delaware Trustee has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;

     (e) this Trust Agreement has been duly authorized, executed and delivered
by the Property Trustee and the Delaware Trustee and constitutes the legal,
valid and binding agreement of each of the Property Trustee and the Delaware
Trustee enforceable against each of them in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and to general principles of equity and the discretion of the
court (regardless of whether considered in a proceeding in equity or at law);

     (f) the execution, delivery and performance of this Trust Agreement have
been duly authorized by all necessary corporate or other action on the part of
the Property Trustee and the Delaware Trustee and do not require any approval of
stockholders of the Property Trustee and the Delaware Trustee and such
execution, delivery and performance will not (i) violate the Charter or By-laws
of the Property Trustee or the Delaware Trustee or (ii) violate any applicable
law, governmental rule or regulation of the United States or the State of
Delaware, as the case may be, governing the banking and trust powers of the
Property Trustee or the Delaware Trustee or any order, judgment or decree
applicable to the Property Trustee or the Delaware Trustee;

     (g) neither the authorization, execution or delivery by the Property
Trustee or the Delaware Trustee of this Trust Agreement nor the consummation of
any of the transactions by the Property Trustee or the Delaware Trustee
contemplated herein requires the consent or approval of, the giving of notice
to, the registration with or the taking of any other action with respect to any
governmental authority or agency under any existing law of the United States or



41






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

the State of Delaware governing the banking and trust powers of the Property
Trustee or the Delaware Trustee, as the case may be; and

     (h) to the best of each of the Property Trustee’s and the Delaware
Trustee’s knowledge, there are no proceedings pending or threatened against or
affecting the Property Trustee or the Delaware Trustee in any court or before
any governmental authority, agency or arbitration board or tribunal that,
individually or in the aggregate, would materially and adversely affect the
Trust or would question the right, power and authority of the Property Trustee
or the Delaware Trustee, as the case may be, to enter into or perform its
obligations as one of the Trustees under this Trust Agreement.

SECTION 7.2. Representations and Warranties of Depositor.

The Depositor hereby represents and warrants for the benefit of the Holders
that:

     (a) the Depositor is a corporation duly organized, validly existing and in
good standing under the laws of its state of incorporation;

     (b) the Depositor has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;

     (c) this Trust Agreement has been duly authorized, executed and delivered
by the Depositor and constitutes the legal, valid and binding agreement of the
Depositor enforceable against the Depositor in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity;

     (d) the Securities Certificates issued at the Closing Date on behalf of the
Trust have been duly authorized and will have been duly and validly executed,
issued and delivered by the applicable Trustees pursuant to the terms and
provisions of, and in accordance with the requirements of, this Trust Agreement
and the Holders will be, as of such date, entitled to the benefits of this Trust
Agreement;

     (e) the execution, delivery and performance of this Trust Agreement have
been duly authorized by all necessary corporate or other action on the part of
the Depositor and do not require any approval of stockholders of the Depositor
and such execution, delivery and performance will not (i) violate the articles
or certificate of incorporation or by-laws (or other organizational documents)
of the Depositor or (ii) violate any applicable law, governmental rule or
regulation governing the Depositor or any material portion of its property or
any order, judgment or decree applicable to the Depositor or any material
portion of its property;

     (f) neither the authorization, execution or delivery by the Depositor of
this Trust Agreement nor the consummation of any of the transactions by the
Depositor contemplated herein requires the consent or approval of, the giving of
notice to, the registration with or the taking of any other action with respect
to any governmental authority or agency under any existing law governing the
Depositor or any material portion of its property; and



42






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (g) there are no proceedings pending or, to the best of the Depositor’s
knowledge, threatened against or affecting the Depositor or any material portion
of its property in any court or before any governmental authority, agency or
arbitration board or tribunal that, individually or in the aggregate, would
materially and adversely affect the Trust or would question the right, power and
authority of the Depositor, as the case may be, to enter into or perform its
obligations under this Trust Agreement.



ARTICLE VIII.

THE TRUSTEES






SECTION 8.1.






Number of Trustees.




     The number of Trustees shall be four (4), provided, that the Property
Trustee and the Delaware Trustee may be the same Person, in which case the
number of Trustees shall be three (3). The number of Trustees may be increased
or decreased by Act of the Holder of the Common Securities subject to Sections
8.2, 8.3, and 8.4. The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of a Trustee shall not operate
to annul, dissolve or terminate the Trust.



SECTION 8.2.






Property Trustee Required.




     There shall at all times be a Property Trustee hereunder with respect to
the Trust Securities. The Property Trustee shall be an entity organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having a combined capital and
surplus of at least fifty million dollars ($50,000,000), subject to supervision
or examination by federal or state authority and having an office within the
United States. If any such Person publishes reports of condition at least
annually pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section 8.2, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Property Trustee shall cease to be eligible in accordance with the
provisions of this Section 8.2, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article VIII.



SECTION 8.3.






Delaware Trustee Required.




     (a) If required by the Delaware Statutory Trust Act, there shall at all
times be a Delaware Trustee with respect to the Trust Securities. The Delaware
Trustee shall either be (i) a natural person who is at least 21 years of age and
a resident of the State of Delaware or (ii) a legal entity that has its
principal place of business in the State of Delaware, otherwise meets the
requirements of applicable Delaware law and shall act through one or more
persons authorized to bind such entity. If at any time the Delaware Trustee
shall cease to be eligible in accordance with the provisions of this Section
8.3, it shall resign immediately in the manner and with the effect hereinafter
specified in this Article VIII.

     (b) The Delaware Trustee shall not be entitled to exercise any powers, nor
shall the Delaware Trustee have any of the duties and responsibilities, of the
Property Trustee or the



43






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Administrative Trustees set forth herein. The Delaware Trustee shall be one of
the trustees of the Trust for the sole and limited purpose of fulfilling the
requirements of Section 3807 of the Delaware Statutory Trust Act and for taking
such actions as are required to be taken by a Delaware trustee under the
Delaware Statutory Trust Act. The duties (including fiduciary duties),
liabilities and obligations of the Delaware Trustee shall be limited to (a)
accepting legal process served on the Trust in the State of Delaware and (b) the
execution of any certificates required to be filed with the Secretary of State
of the State of Delaware that the Delaware Trustee is required to execute under
Section 3811 of the Delaware Statutory Trust Act and there shall be no other
duties (including fiduciary duties) or obligations, express or implied, at law
or in equity, of the Delaware Trustee.



SECTION 8.4.






Appointment of Administrative Trustees.




     (a) There shall at all times be one or more Administrative Trustees
hereunder with respect to the Trust Securities. Each Administrative Trustee
shall be either a natural person who is at least 21 years of age or a legal
entity that shall act through one or more persons authorized to bind that
entity. Each of the individuals identified as an “Administrative Trustee” in the
preamble of this Trust Agreement hereby accepts his or her appointment as such.

     (b) Except where a requirement for action by a specific number of
Administrative Trustees is expressly set forth in this Trust Agreement, any act
required or permitted to be taken by, and any power of the Administrative
Trustees may be exercised by, or with the consent of, any one such
Administrative Trustee. Whenever a vacancy in the number of Administrative
Trustees shall occur, until such vacancy is filled by the appointment of an
Administrative Trustee in accordance with Section 8.11, the Administrative
Trustees in office, regardless of their number (and notwithstanding any other
provision of this Trust Agreement), shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Trust Agreement.



SECTION 8.5.






Duties and Responsibilities of the Trustees.




     (a) The rights, immunities, duties and responsibilities of the Trustees
shall be as provided by this Trust Agreement and there shall be no other duties
(including fiduciary duties) or obligations, express or implied, at law or in
equity, of the Trustees; provided, however, that if an Event of Default known to
the Property Trustee has occurred and is continuing, the Property Trustee shall,
prior to the receipt of directions, if any, from the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities, exercise such of the
rights and powers vested in it by this Trust Agreement, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.
Notwithstanding the foregoing, no provision of this Trust Agreement shall
require any of the Trustees to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its or their rights or powers, if it or they shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
Whether or not herein expressly so provided, every provision of this Trust
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustees shall be subject to the provisions of this Section
8.5. To the extent that, at law or in equity, a Trustee has duties (including



44






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

fiduciary duties) to the Trust or to the Holders, such Trustee’s duties may be
restricted or eliminated by the provisions in this Trust Agreement, except that
this Trust Agreement may not eliminate the implied contractual covenant of good
faith and fair dealing. A Trustee shall not be liable to the Trust or a Holder
or another Person that is party to or is otherwise bound by this Trust Agreement
for breach of fiduciary duty if the Trustee has relied in good faith on the
provisions of this Trust Agreement. The provisions of this Trust Agreement, to
the extent that they limit or eliminate the liabilities of the Trustees
otherwise existing at law or in equity, are agreed by the Depositor and the
Holders to replace such other liabilities of the Trustees, except that no
provision of this Trust Agreement may limit or eliminate liability for any act
or omission that constitutes a bad faith violation of the implied contractual
covenant of good faith and fair dealing.

     (b) All payments made by the Property Trustee or a Paying Agent in respect
of the Trust Securities shall be made only from the revenue and proceeds from
the Trust Property and only to the extent that there shall be sufficient revenue
or proceeds from the Trust Property to enable the Property Trustee or a Paying
Agent to make payments in accordance with the terms hereof. Each Holder, by its
acceptance of a Trust Security, agrees that it will look solely to the revenue
and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees are not personally
liable to it for any amount distributable in respect of any Trust Security or
for any other liability in respect of any Trust Security. This Section 8.5(b)
does not limit the liability of the Trustees expressly set forth elsewhere in
this Trust Agreement.

     (c) No provisions of this Trust Agreement shall be construed to relieve the
Property Trustee from liability with respect to matters that are within the
authority of the Property Trustee under this Trust Agreement for its own
negligent action, negligent failure to act or willful misconduct, except that:

     (i) the Property Trustee shall not be liable for any error or judgment made
in good faith by an authorized officer of the Property Trustee, unless it shall
be proved that the Property Trustee was negligent in ascertaining the pertinent
facts;

     (ii) the Property Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities relating to the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee hereunder or under
the Indenture, or exercising any trust or power conferred upon the Property
Trustee under this Trust Agreement;

     (iii) the Property Trustee’s sole duty with respect to the custody, safe
keeping and physical preservation of the Notes and the Payment Account shall be
to deal with such Property in a similar manner as the Property Trustee deals
with similar property for its own account, subject to the protections and
limitations on liability afforded to the Property Trustee under this Trust
Agreement;

     (iv) the Property Trustee shall not be liable for any interest on any money
received by it; and money held by the Property Trustee need not be segregated
from other



45






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

funds held by it except in relation to the Payment Account maintained by the
Property Trustee pursuant to Section 3.1 and except to the extent otherwise
required by law; and

     (v) the Property Trustee shall not be responsible for monitoring the
compliance by the Administrative Trustees or the Depositor with their respective
duties under this Trust Agreement, nor shall the Property Trustee be liable for
the default or misconduct of any other Trustee or the Depositor.



SECTION 8.6.






Notices of Defaults and Extensions.




     (a) Within ninety (90) days after the occurrence of a default actually
known to the Property Trustee, the Property Trustee shall transmit notice of
such default to the Holders, the Administrative Trustees and the Depositor,
unless such default shall have been cured or waived; provided, that, except in
the case of a default in the payment of the principal of or any premium or
interest (including any Additional Interest) on any Trust Security, the Property
Trustee shall be fully protected in withholding such notice if and so long as
the board of directors, the executive committee or a trust committee of
directors and/or Responsible Officers of the Property Trustee in good faith
determines that the withholding of such notice is in the interests of the
Holders of the Trust Securities. For the purpose of this Section 8.6, the term
“default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

(b)      RESERVED.   (c)      The Property Trustee shall not be deemed to have
knowledge of any default or  

Event of Default unless the Property Trustee shall have received written notice
thereof from the Depositor, any Administrative Trustee or any Holder or unless a
Responsible Officer of the Property Trustee shall have obtained actual knowledge
of such default or Event of Default.

(d) The Property Trustee shall notify all Holders of the Preferred Securities of
any

notice of default received with respect to the Notes.

SECTION 8.7. Certain Rights of Property Trustee.



  Subject to the provisions of Section 8.5:




     (a) the Property Trustee may conclusively rely and shall be protected in
acting or refraining from acting in good faith and in accordance with the terms
hereof upon any resolution, Opinion of Counsel, certificate, written
representation of a Holder or transferee, certificate of auditors or any other
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, appraisal, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

     (b) if (i) in performing its duties under this Trust Agreement the Property
Trustee is required to decide between alternative courses of action, (ii) in
construing any of the provisions of this Trust Agreement the Property Trustee
finds a provision ambiguous or inconsistent with any other provisions contained
herein or (iii) the Property Trustee is unsure of the application of any
provision of this Trust Agreement, then, except as to any matter as to which the
Holders of



46






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

the Preferred Securities are entitled to vote under the terms of this Trust
Agreement, the Property Trustee shall deliver a notice to the Depositor
requesting the Depositor’s written instruction as to the course of action to be
taken and the Property Trustee shall take such action, or refrain from taking
such action, as the Property Trustee shall be instructed in writing to take, or
to refrain from taking, by the Depositor; provided, that if the Property Trustee
does not receive such instructions of the Depositor within ten (10) Business
Days after it has delivered such notice or such reasonably shorter period of
time set forth in such notice, the Property Trustee may, but shall be under no
duty to, take such action, or refrain from taking such action, as the Property
Trustee shall deem advisable and in the best interests of the Holders, in which
event the Property Trustee shall have no liability except for its own
negligence, bad faith or willful misconduct;

     (c) any direction or act of the Depositor contemplated by this Trust
Agreement shall be sufficiently evidenced by an Officers’ Certificate unless
otherwise expressly provided herein;

     (d) any direction or act of an Administrative Trustee contemplated by this
Trust Agreement shall be sufficiently evidenced by a certificate executed by
such Administrative Trustee and setting forth such direction or act;

     (e) the Property Trustee shall have no duty to see to any recording, filing
or registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any re-recording,
re-filing or re-registration thereof;

     (f) the Property Trustee may consult with counsel (which counsel may be
counsel to the Property Trustee, the Depositor or any of its Affiliates, and may
include any of its employees) and the advice of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon and in
accordance with such advice; the Property Trustee shall have the right at any
time to seek instructions concerning the administration of this Trust Agreement
from any court of competent jurisdiction;

     (g) the Property Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Trust Agreement at the request or
direction of any of the Holders pursuant to this Trust Agreement, unless such
Holders shall have offered to the Property Trustee reasonable security or
indemnity against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities that might be incurred by it in compliance with such
request or direction, including reasonable advances as may be requested by the
Property Trustee;

     (h) the Property Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order,
approval, bond, debenture, note or other evidence of indebtedness or other paper
or document, unless requested in writing to do so by one or more Holders, but
the Property Trustee may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Property Trustee shall determine
to make such inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Depositor as may reasonably relate to such
facts or matters, personally or by agent or attorney;



47






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (i) the Property Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through its agents,
attorneys, custodians or nominees and the Property Trustee shall not be
responsible for any negligence or misconduct on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;

     (j) whenever in the administration of this Trust Agreement the Property
Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right hereunder, the Property Trustee (i) may request
instructions from the Holders (which instructions may only be given by the
Holders of the same proportion in Liquidation Amount of the Trust Securities as
would be entitled to direct the Property Trustee under this Trust Agreement in
respect of such remedy, right or action), (ii) may refrain from enforcing such
remedy or right or taking such other action until such instructions are received
and (iii) shall be protected in acting in accordance with such instructions;

     (k) except as otherwise expressly provided by this Trust Agreement, the
Property Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Trust Agreement;

     (l) without prejudice to any other rights available to the Property Trustee
under applicable law, when the Property Trustee incurs expenses or renders
services in connection with a Bankruptcy Event, such expenses (including legal
fees and expenses of its agents and counsel) and the compensation for such
services are intended to constitute expenses of administration under any
Bankruptcy Law or law relating to creditors rights generally; and

     (m) whenever in the administration of this Trust Agreement the Property
Trustee shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Property Trustee (unless
other evidence be herein specifically prescribed) may, in the absence of bad
faith on its part, request and rely on an Officers’ Certificate which, upon
receipt of such request, shall be promptly delivered by the Depositor.

     No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.



SECTION 8.8.






Delegation of Power.




     Any Trustee may, by power of attorney or otherwise, delegate to any other
Person its, his or her power for the purpose of executing any documents
contemplated in Section 2.5. The Trustees shall have power to delegate from time
to time to such of their number or to the Depositor the doing of such things and
the execution of such instruments either in the name of the Trust or the names
of the Trustees or otherwise as the Trustees may deem expedient, to the extent
such delegation is not prohibited by applicable law or contrary to the
provisions of this Trust Agreement.



48






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



SECTION 8.9.






May Hold Securities.




     Any Trustee or any other agent of any Trustee or the Trust, in its
individual or any other capacity, may become the owner or pledgee of Trust
Securities and except as provided in the definition of the term “Outstanding” in
Article I, may otherwise deal with the Trust with the same rights it would have
if it were not a Trustee or such other agent.

SECTION 8.10. Compensation; Reimbursement; Indemnity.



  The Depositor agrees:




     (a) to pay to the Property Trustee and the Delaware Trustee from time to
time such reasonable compensation for all services rendered by them hereunder as
may be agreed by the Depositor and the Trustees in writing from time to time
(which compensation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust);

     (b) to reimburse the Property Trustee and the Delaware Trustee upon request
for all reasonable expenses, disbursements and advances incurred or made by such
Trustees in accordance with any provision of this Trust Agreement (including the
reasonable compensation and the expenses and disbursements of their agents and
counsel), except any such expense, disbursement or advance as may be
attributable to their gross negligence, bad faith or willful misconduct; and

     (c) to the fullest extent permitted by applicable law, to indemnify and
hold harmless (i) each Trustee (including in its individual capacity), (ii) any
Affiliate of any Trustee, (iii) any officer, director, shareholder, employee,
representative or agent of any Trustee or any Affiliate of any Trustee and (iv)
any employee or agent of the Trust (referred to herein as an “Indemnified
Person”) from and against any loss, damage, liability, tax (other than income,
franchise or other taxes imposed on amounts paid pursuant to Section 8.10(a) or
(b) hereof), penalty, expense or claim of any kind or nature whatsoever incurred
without negligence, bad faith or willful misconduct on its part, arising out of
or in connection with the acceptance or administration of the Trust hereunder,
including the advancement of funds to cover the reasonable costs and expenses of
defending itself against any claim or liability in connection with the exercise
or performance of any of its powers or duties hereunder.

     The Trust shall have no payment, reimbursement or indemnity obligations to
the Trustees under this Section 8.10. The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.

     No Trustee may claim any Lien on any Trust Property whether before or after
termination of the Trust as a result of any amount due pursuant to this Section
8.10.

     To the fullest extent permitted by law, in no event shall Trustees be
liable for any indirect, special, punitive or consequential loss or damage of
any kind whatsoever, including, but not limited to, lost profits, even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.



49






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     In no event shall the Trustees be liable for any failure or delay in the
performance of their obligations hereunder because of circumstances beyond their
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Trust Agreement.

SECTION 8.11. Resignation and Removal; Appointment of Successor.

     (a) No resignation or removal of any Trustee and no appointment of a
successor Trustee pursuant to this Article VIII shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 8.12.

     (b) A Trustee may resign at any time by giving written notice thereof to
the Depositor and, in the case of the Property Trustee and the Delaware Trustee,
to the Holders.

     (c) Unless an Event of Default shall have occurred and be continuing, the
Property Trustee or the Delaware Trustee, or both of them, may be removed (with
or without cause) at any time by Act of the Holder of Common Securities. If an
Event of Default shall have occurred and be continuing, the Property Trustee or
the Delaware Trustee, or both of them, may be removed (with or without cause) at
such time by Act of the Holders of at least a Majority in Liquidation Amount of
the Preferred Securities, delivered to the removed Trustee (in its individual
capacity and on behalf of the Trust). An Administrative Trustee may be removed
(with or without cause) only by Act of the Holder of the Common Securities at
any time.

     (d) If any Trustee shall resign, be removed or become incapable of acting
as Trustee, or if a vacancy shall occur in the office of any Trustee for any
reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12. If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in Liquidation Amount
of the Preferred Securities, shall promptly appoint a successor Property Trustee
or Delaware Trustee, and such successor Property Trustee or Delaware Trustee and
the retiring Property Trustee or Delaware Trustee shall comply with the
applicable requirements of Section 8.12. If an Administrative Trustee shall
resign, be removed or become incapable of acting as Administrative Trustee, at a
time when an Event of Default shall have occurred and be continuing, the Holder
of the Common Securities by Act of the Holder of Common Securities shall
promptly appoint a successor Administrative Trustee and such successor
Administrative Trustee and the retiring Administrative Trustee shall comply with
the applicable requirements of Section 8.12. If no successor Trustee shall have
been so appointed by the Holder of the Common Securities or Holders of the
Preferred Securities, as the case may be, and accepted appointment in the manner
required by Section 8.12 within thirty (30) days after the giving of a notice of
resignation by a Trustee, the removal of a Trustee, or a Trustee becoming
incapable of acting as such Trustee, any Holder who has been a Holder of
Preferred Securities for at least six



50






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

(6) months may, on behalf of himself and all others similarly situated, and any
resigning Trustee may, in each case, at the expense of the Depositor, petition
any court of competent jurisdiction for the appointment of a successor Trustee.

     (e) The Depositor shall give notice of each resignation and each removal of
the Property Trustee or the Delaware Trustee and each appointment of a successor
Property Trustee or Delaware Trustee to all Holders in the manner provided in
Section 10.8. Each notice shall include the name of the successor Property
Trustee or Delaware Trustee and the address of its Corporate Trust Office if it
is the Property Trustee.

     (f) Notwithstanding the foregoing or any other provision of this Trust
Agreement, in the event any Administrative Trustee or a Delaware Trustee who is
a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (i) the unanimous act of the
remaining Administrative Trustees if there are at least two of them or (ii)
otherwise by the Holder of the Common Securities (with the successor in each
case being a Person who satisfies the eligibility requirement for Administrative
Trustees or Delaware Trustee, as the case may be, set forth in Sections 8.3 and
8.4).

     (g) Upon the appointment of a successor Delaware Trustee, such successor
Delaware Trustee shall file a Certificate of Amendment to the Certificate of
Trust in accordance with Section 3810 of the Delaware Statutory Trust Act.

SECTION 8.12. Acceptance of Appointment by Successor.

     (a) In case of the appointment hereunder of a successor Trustee, each
successor Trustee shall execute and deliver to the Depositor and to the retiring
Trustee (if the retiring Trustee is the Property Trustee or the Delaware
Trustee) an instrument accepting such appointment, and thereupon the resignation
or removal of the retiring Trustee shall become effective and each such
successor Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Trustee;
but, on request of the Trust or any successor Trustee such retiring Trustee
shall, upon payment of its charges, duly assign, transfer and deliver to such
successor Trustee all Trust Property, all proceeds thereof and money held by
such retiring Trustee hereunder with respect to the Trust Securities and the
Trust.

     (b) Upon request of any such successor Trustee, the Trust (or the retiring
Trustee if requested by the Depositor) shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Trustee all
such rights, powers and trusts referred to in the preceding paragraph.

     (c) No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article VIII.

SECTION 8.13. Merger, Conversion, Consolidation or Succession to Business.

     Any Person into which the Property Trustee or the Delaware Trustee may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger,



51






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

conversion or consolidation to which such Trustee shall be a party, or any
Person succeeding to all or substantially all the corporate trust business of
such Trustee, shall be the successor of such Trustee hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided, that such Person shall be otherwise qualified and
eligible under this Article VIII.

SECTION 8.14. Not Responsible for Recitals or Issuance of Securities.

     The recitals contained herein and in the Securities Certificates shall be
taken as the statements of the Trust and the Depositor, and the Trustees do not
assume any responsibility for their correctness. The Trustees make no
representations as to the title to, or value or condition of, the property of
the Trust or any part thereof, nor as to the validity or sufficiency of this
Trust Agreement, the Notes or the Trust Securities. The Trustees shall not be
accountable for the use or application by the Depositor of the proceeds of the
Notes. It is expressly understood and agreed by the parties hereto that insofar
as any document, agreement or certificate is executed on behalf of the Trust by
any Trustee (i) such document, agreement or certificate is executed and
delivered by such Trustee, not in its individual capacity but solely as Trustee
under this Trust Agreement in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
made on the part of the Trust is made and intended not as representations,
warranties, covenants, undertakings and agreements by any Trustee in its
individual capacity but is made and intended for the purpose of binding only the
Trust and (iii) under no circumstance shall any Trustee in its individual
capacity be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Trust Agreement or any other document, agreement or certificate.

SECTION 8.15. Property Trustee May File Proofs of Claim.

     (a) In case of any Bankruptcy Event (or event that with the passage of time
would become a Bankruptcy Event) relative to the Trust or any other obligor upon
the Trust Securities or the property of the Trust or of such other obligor or
their creditors, the Property Trustee (irrespective of whether any Distributions
on the Trust Securities shall then be due and payable and irrespective of
whether the Property Trustee shall have made any demand on the Trust for the
payment of any past due Distributions) shall be entitled and empowered, to the
fullest extent permitted by law, by intervention in such proceeding or
otherwise:

     (i) to file and prove a claim for the whole amount of any Distributions
owing and unpaid in respect of the Trust Securities and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Property Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Property Trustee, its agents and
counsel) and of the Holders allowed in such judicial proceeding; and

     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;



52






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.

     (b) Nothing herein contained shall be deemed to authorize the Property
Trustee to authorize or consent to or accept or adopt on behalf of any Holder
any plan of reorganization, arrangement, adjustment or compensation affecting
the Trust Securities or the rights of any Holder thereof or to authorize the
Property Trustee to vote in respect of the claim of any Holder in any such
proceeding.

SECTION 8.16. Reports to and from the Property Trustee.

     (a) The Depositor and the Administrative Trustees shall deliver to the
Property Trustee, not later than one hundred and twenty (120) days after the end
of each fiscal year of the Depositor ending after the date hereof, an Officers’
Certificate (substantially in the form attached hereto as Exhibit H) covering
the preceding fiscal year, stating whether or not to the knowledge of the
signers thereof the Depositor, the Administrative Trustees or the Trust are in
default in the performance or observance of any of the terms, provisions and
conditions of this Trust Agreement (without regard to any period of grace or
requirement of notice provided hereunder) and, if the Depositor, the
Administrative Trustees or the Trust shall be in default, specifying all such
defaults and the nature and status thereof of which they have knowledge.

     (b) The Depositor shall furnish to (i) the Property Trustee, (ii) the
Purchaser, (iii) any Owner of the Preferred Securities reasonably identified to
the Depositor or the Trust (which identification may be made either by such
Owner or by the Purchaser) and (iv) any designee of (i), (ii) or (iii) above, a
duly completed and executed certificate in the form attached hereto as Exhibit
G, including the financial statements referenced in such Exhibit, which
certificate and financial statements shall be so furnished by the Depositor not
later than forty five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Depositor and not later than ninety (90)
days after the end of each fiscal year of the Depositor. The delivery
requirements under this Section 8.16(b) may be satisfied by compliance with
Section 7.3(b) of the Indenture.

     (c) For so long as the Depositor intends to file its annual and quarterly
information with the Commission in electronic form pursuant to Regulation S-T of
the Commission using the Commission's EDGAR system, the Administrative Trustees
shall notify the Property Trustee in the manner prescribed herein of each such
annual and quarterly filing. The Property Trustee is hereby authorized and
directed to access the EDGAR system for purposes of retrieving the financial
information so filed. Compliance with the foregoing shall constitute delivery by
the Administrative Trustees of the Depositor’s financial statements to the
Property Trustee in compliance with the provisions of Section 314(a) of the
Trust Indenture Act, if applicable. The Property Trustee shall have no duty to
search for or obtain any electronic or other filings that the Depositor makes
with the Commission, regardless of whether such filings are periodic,
supplemental or otherwise. Delivery of reports, information and documents to the
Property



53






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Trustee pursuant to this Section 8.16(c) shall be solely for purposes of
compliance with Section 8.16(b) and, if applicable, with Section 314(a) of the
Trust Indenture Act; provided, however that such quarterly and annual
information is filed no later than forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year of the Depositor and no
later than ninety (90) days after the end of each fiscal year of the Depsoitor,
as applicable, and shall not relieve the Company of the requirement to deliver
the certificate referred to in Section 8.16(b). The Property Trustee's receipt
of such reports, information and documents shall not constitute notice to it of
the content thereof or any matter determinable from the content thereof,
including the Depositor's compliance with any of its covenants hereunder, as to
which the Property Trustee is entitled to rely upon Officers' Certificates.

     (d) The Property Trustee shall receive all reports, certificates and
information, which it is entitled to obtain under each of the Operative
Documents, and deliver to the Purchaser and any designee thereof, as identified
in writing to the Property Trustee, copies of all such reports, certificates or
information promptly upon receipt thereof.



ARTICLE IX.






TERMINATION, LIQUIDATION AND MERGER






SECTION 9.1.






Dissolution Upon Expiration Date.




     Unless earlier dissolved, the Trust shall automatically dissolve on April
30, 2042 (the “Expiration Date”), and the Trust Property shall be liquidated in
accordance with Section 9.4.



SECTION 9.2.






Early Termination.




     The first to occur of any of the following events is an “Early Termination
Event”, upon the occurrence of which the Trust shall be dissolved:

     (a) the occurrence of a Bankruptcy Event in respect of, or the dissolution
or liquidation of, the Depositor, in its capacity as the Holder of the Common
Securities, unless the Depositor shall have transferred the Common Securities as
provided by Section 5.11, in which case this provision shall refer instead to
any such successor Holder of the Common Securities;

     (b) the written direction to the Property Trustee from the Holder of the
Common Securities at any time to dissolve the Trust and, after satisfaction of
any liabilities of the Trust as required by applicable law, to distribute the
Notes to Holders in exchange for the Preferred Securities (which direction is
optional and wholly within the discretion of the Holder of the Common
Securities).

     (c) the redemption of all of the Preferred Securities in connection with
the payment at maturity or redemption of all the Notes; and

     (d) the entry of an order for dissolution of the Trust by a court of
competent jurisdiction.



54






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



SECTION 9.3.






Termination.




     The respective obligations and responsibilities of the Trustees and the
Trust shall terminate upon the latest to occur of the following: (a) the
distribution by the Property Trustee to Holders of all amounts required to be
distributed hereunder upon the liquidation of the Trust pursuant to Section 9.4,
or upon the redemption of all of the Trust Securities pursuant to Section 4.2;
(b) the satisfaction of any expenses owed by the Trust; and (c) the discharge of
all administrative duties of the Administrative Trustees, including the
performance of any tax reporting obligations with respect to the Trust or the
Holders.



SECTION 9.4.






Liquidation.




     (a) If an Early Termination Event specified in Section 9.2(a), (b) or (d)
occurs or upon the Expiration Date, the Trust shall be liquidated by the
Property Trustee as expeditiously as the Property Trustee shall determine to be
possible by distributing, after satisfaction of liabilities to creditors of the
Trust as provided by applicable law, to each Holder a Like Amount of Notes,
subject to Section 9.4(d). Notice of liquidation shall be given by the Property
Trustee not less than thirty (30) nor more than sixty (60) days prior to the
Liquidation Date to each Holder of Trust Securities at such Holder’s address
appearing in the Securities Register. All such notices of liquidation shall:

(i)      state the Liquidation Date;   (ii)      state that from and after the
Liquidation Date, the Trust Securities will no  

longer be deemed to be Outstanding and (subject to Section 9.4(d)) any
Securities Certificates not surrendered for exchange will be deemed to represent
a Like Amount of Notes; and

     (iii) provide such information with respect to the mechanics by which
Holders may exchange Securities Certificates for Notes, or if Section 9.4(d)
applies, receive a Liquidation Distribution, as the Property Trustee shall deem
appropriate.

     (b) Except where Section 9.2(c) or 9.4(d) applies, in order to effect the
liquidation of the Trust and distribution of the Notes to Holders, the Property
Trustee, either itself acting as exchange agent or through the appointment of a
separate exchange agent, shall establish a record date for such distribution
(which shall not be more than forty-five (45) days prior to the Liquidation Date
nor prior to the date on which notice of such liquidation is given to the
Holders) and establish such procedures as it shall deem appropriate to effect
the distribution of Notes in exchange for the Outstanding Securities
Certificates.

     (c) Except where Section 9.2(c) or 9.4(d) applies, after the Liquidation
Date, (i) the Trust Securities will no longer be deemed to be Outstanding, (ii)
certificates representing a Like Amount of Notes will be issued to Holders of
Securities Certificates, upon surrender of such Certificates to the exchange
agent for exchange, (iii) the Depositor shall use its best efforts to have the
Notes listed on the New York Stock Exchange or on such other exchange,
interdealer quotation system or self-regulatory organization on which the
Preferred Securities are then listed, if any, (iv) Securities Certificates not
so surrendered for exchange will be deemed to represent a Like Amount of Notes
bearing accrued and unpaid interest in an amount equal to the



55






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

accumulated and unpaid Distributions on such Securities Certificates until such
certificates are so surrendered (and until such certificates are so surrendered,
no payments of interest or principal will be made to Holders of Securities
Certificates with respect to such Notes) and (v) all rights of Holders holding
Trust Securities will cease, except the right of such Holders to receive Notes
upon surrender of Securities Certificates.

     (d) Notwithstanding the other provisions of this Section 9.4, if
distribution of the Notes in the manner provided herein is determined by the
Property Trustee not to be permitted or practical, the Trust Property shall be
liquidated, and the Trust shall be wound up by the Property Trustee in such
manner as the Property Trustee determines. In such event, Holders will be
entitled to receive out of the assets of the Trust available for distribution to
Holders, after satisfaction of liabilities to creditors of the Trust as provided
by applicable law, an amount equal to the Liquidation Amount per Trust Security
plus accumulated and unpaid Distributions thereon to the date of payment (such
amount being the “Liquidation Distribution”). If, upon any such winding up the
Liquidation Distribution can be paid only in part because the Trust has
insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.

SECTION 9.5. Mergers, Consolidations, Amalgamations or Replacements of Trust.

     The Trust may not merge with or into, consolidate, amalgamate, or be
replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to, any Person except pursuant to this Article IX.
At the request of the Holders of the Common Securities, without the consent of
the Holders of the Preferred Securities, the Trust may merge with or into,
consolidate, amalgamate, or be replaced by or convey, transfer or lease its
properties and assets substantially as an entirety to a trust organized as such
under the laws of any State; provided, that:

     (a) such successor entity either (i) expressly assumes all of the
obligations of the Trust under this Trust Agreement with respect to the
Preferred Securities or (ii) substitutes for the Preferred Securities other
securities having substantially the same terms as the Preferred Securities (such
other Securities, the “Successor Securities”) so long as the Successor
Securities have the same priority as the Preferred Securities with respect to
distributions and payments upon liquidation, redemption and otherwise;

     (b) a trustee of such successor entity possessing substantially the same
powers and duties as the Property Trustee is appointed to hold the Notes;

     (c) if the Preferred Securities or the Notes are rated, such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
cause the Preferred Securities or the Notes (including any Successor Securities)
to be downgraded by any nationally recognized statistical rating organization
that then assigns a rating to the Preferred Securities or the Notes;



56






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (d) the Preferred Securities are listed, or any Successor Securities will
be listed upon notice of issuance, on any national securities exchange or
interdealer quotation system on which the Preferred Securities are then listed,
if any;

     (e) such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease does not adversely affect the rights, preferences and
privileges of the Holders of the Preferred Securities (including any Successor
Securities) in any material respect;

(f)      such successor entity has a purpose substantially identical to that of
the Trust;   (g)      prior to such merger, consolidation, amalgamation,
replacement, conveyance,  

transfer or lease, the Depositor has received an Opinion of Counsel to the
effect that (i) such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Preferred Securities (including any
Successor Securities) in any material respect; (ii) following such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease, neither
the Trust nor such successor entity will be required to register as an
“investment company” under the Investment Company Act and (iii) following such
merger, consolidation, amalgamation, replacement, conveyance, transfer or lease,
the Trust (or the successor entity) will continue to be classified as a grantor
trust for U.S. federal income tax purposes; and

     (h) the Depositor or its permitted transferee owns all of the common
securities of such successor entity.

Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.



ARTICLE X.






INFORMATION TO PURCHASER




SECTION 10.1. Depositor Obligations to Purchaser.

     Notwithstanding any other provision herein, the Depositor shall furnish to
(a) the Purchaser, (b) any Owner of the Preferred Securities reasonably
identified to the Depositor or the Trust (which identification may be made
either by such Owner or by the Purchaser) and (c) any designee of (a) or (b)
above, copies of all correspondence, notices, forms, filings, reports and other
documents required to be provided by the Depositor, whether acting through an
Administrative Trustee or otherwise, to the Property Trustee or Delaware Trustee
under this Trust Agreement. Notwithstanding the foregoing, the delivery
requirements under this Section 10.1 shall be deemed satisfied to the extent the
foregoing recipients otherwise receive any such copies of correspondence,
notices, forms, filings, reports or other documents pursuant to any



57






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

other provision of this Trust Agreement (including without limitation Section
8.16(c) and Section 10.2) or pursuant to any other Operative Document.

SECTION 10.2. Property Trustee’s Obligations to Purchaser.

     Notwithstanding any other provision herein, the Property Trustee shall
furnish to the Purchaser and any designee thereof as identified in writing to
the Property Trustee, copies of (i) all correspondence, notices, forms, filings,
reports and other documents received by the Property Trustee or Delaware Trustee
from the Depositor, whether acting through an Administrative Trustee or
otherwise, under this Trust Agreement, and (ii) all correspondence, notices,
forms, filings, reports and other documents required to be provided to the
Depositor or a Holder by the Property Trustee or Delaware Trustee under this
Trust Agreement.



ARTICLE XI.






MISCELLANEOUS PROVISIONS




SECTION 11.1. Limitation of Rights of Holders.

     Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.

SECTION 11.2. Agreed Tax Treatment of Trust and Trust Securities.

     The parties hereto and, by its acceptance or acquisition of a Trust
Security or a beneficial interest therein, the Holder of, and any Person that
acquires a beneficial interest in, such Trust Security intend and agree to treat
the Trust as a grantor trust for United States federal, state and local tax
purposes, and to treat the Trust Securities (including all payments and proceeds
with respect to such Trust Securities) as undivided beneficial ownership
interests in the Trust Property (and payments and proceeds therefrom,
respectively) for United States federal, state and local tax purposes and to
treat the Notes as indebtedness of the Depositor for United States federal,
state and local tax purposes. The provisions of this Trust Agreement shall be
interpreted to further this intention and agreement of the parties.



  SECTION 11.3. Amendment.




     (a) This Trust Agreement may be amended from time to time by the Property
Trustee, the Administrative Trustees and the Holder of all the Common
Securities, without the consent of any Holder of the Preferred Securities, (i)
to cure any ambiguity, correct or supplement any provision herein that may be
defective or inconsistent with any other provision herein, or to make or amend
any other provisions with respect to matters or questions arising



58






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

under this Trust Agreement, which shall not be inconsistent with the other
provisions of this Trust Agreement, (ii) to modify, eliminate or add to any
provisions of this Trust Agreement to such extent as shall be necessary to
ensure that the Trust will neither be taxable as a corporation nor be classified
as other than a grantor trust for United States federal income tax purposes at
all times that any Trust Securities are Outstanding or to ensure that the Notes
are treated as indebtedness of the Depositor for United States federal income
tax purposes, or to ensure that the Trust will not be required to register as an
“investment company” under the Investment Company Act or (iii) to add to the
covenants, restrictions or obligations of the Depositor; provided, that in the
case of clauses (i), (ii) or (iii), such action shall not adversely affect in
any material respect the interests of any Holder.

     (b) Except as provided in Section 11.3(c), any provision of this Trust
Agreement may be amended by the Property Trustee, the Administrative Trustees
and the Holder of all of the Common Securities and with (i) the consent of
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
and (ii) receipt by the Trustees of an Opinion of Counsel to the effect that
such amendment or the exercise of any power granted to the Trustees in
accordance with such amendment will not cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or affect the treatment of the Notes as indebtedness
of the Depositor for United States federal income tax purposes or affect the
Trust’s exemption from status (or from any requirement to register) as an
“investment company” under the Investment Company Act.

     (c) Notwithstanding any other provision of this Trust Agreement, without
the consent of each Holder, this Trust Agreement may not be amended to (i)
change the accrual rate, amount, currency or timing of any Distribution on or
the redemption price of the Trust Securities or otherwise adversely affect the
amount of any Distribution or other payment required to be made in respect of
the Trust Securities as of a specified date, (ii) restrict or impair the right
of a Holder to institute suit for the enforcement of any such payment on or
after such date, (iii) reduce the percentage of aggregate Liquidation Amount of
Outstanding Preferred Securities, the consent of whose Holders is required for
any such amendment, or the consent of whose Holders is required for any waiver
of compliance with any provision of this Trust Agreement or of defaults
hereunder and their consequences provided for in this Trust Agreement; (iv)
impair or adversely affect the rights and interests of the Holders in the Trust
Property, or permit the creation of any Lien on any portion of the Trust
Property; or (v) modify the definition of “Outstanding,” this Section 11.3(c),
Sections 4.1, 4.2, 4.3, 6.10(e) or Article IX.

     (d) Notwithstanding any other provision of this Trust Agreement, no Trustee
shall enter into or consent to any amendment to this Trust Agreement that would
cause the Trust to be taxable as a corporation or to be classified as other than
a grantor trust for United States federal income tax purposes or that would
cause the Notes to fail or cease to be treated as indebtedness of the Depositor
for United States federal income tax purposes or that would cause the Trust to
fail or cease to qualify for the exemption from status (or from any requirement
to register) as an “investment company” under the Investment Company Act.

     (e) If any amendment to this Trust Agreement is made, the Administrative
Trustees or the Property Trustee shall promptly provide to the Depositor and the
Note Trustee a copy of such amendment.



59






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     (f) No Trustee shall be required to enter into any amendment to this Trust
Agreement that affects its own rights, duties or immunities under this Trust
Agreement. The Trustees shall be entitled to receive an Opinion of Counsel and
an Officers’ Certificate stating that any amendment to this Trust Agreement is
in compliance with this Trust Agreement and all conditions precedent herein
provided for relating to such action have been met.

     (g) No amendment or modification to this Trust Agreement that adversely
affects in any material respect the rights, duties, liabilities, indemnities or
immunities of the Delaware Trustee hereunder shall be permitted without the
prior written consent of the Delaware Trustee.



  SECTION 11.4. Separability.




     If any provision in this Trust Agreement or in the Securities Certificates
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby, and there shall be deemed substituted for the provision at
issue a valid, legal and enforceable provision as similar as possible to the
provision at issue.



  SECTION 11.5. Governing Law.




     THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS,
THE TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST AGREEMENT
AND THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICTS
OF LAWS PROVISIONS.



  SECTION 11.6. Successors.




     This Trust Agreement shall be binding upon and shall inure to the benefit
of any successor to the Depositor, the Trust and any Trustee, including any
successor by operation of law. Except in connection with a transaction involving
the Depositor that is permitted under Article VIII of the Indenture and pursuant
to which the assignee agrees in writing to perform the Depositor’s obligations
hereunder, the Depositor shall not assign its obligations hereunder.



  SECTION 11.7. Headings.




     The Article and Section headings are for convenience only and shall not
affect the construction of this Trust Agreement.

SECTION 11.8. Reports, Notices and Demands.

     (a) Any report, notice, demand or other communication that by any provision
of this Trust Agreement is required or permitted to be given or served to or
upon any Holder or the Depositor may be given or served in writing delivered in
person, or by reputable, overnight courier, by telecopy or by deposit thereof,
first-class postage prepaid, in the United States mail, addressed, (a) in the
case of a Holder of Preferred Securities, to such Holder as such Holder’s name
and address may appear on the Securities Register; and (b) in the case of the
Holder of all



60






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

the Common Securities or the Depositor, to Bluegreen Corporation, 4960
Conference Way North, Suite 100, Boca Raton, Florida 33431, Attention: Chief
Financial Officer, or to such other address as may be specified in a written
notice by the Holder of all the Common Securities or the Depositor, as the case
may be, to the Property Trustee. Such report, notice, demand or other
communication to or upon a Holder or the Depositor shall be deemed to have been
given when received in person, within one (1) Business Day following delivery by
overnight courier, when telecopied with receipt confirmed, or within three (3)
Business Days following delivery by mail, except that if a notice or other
document is refused delivery or cannot be delivered because of a changed address
of which no notice was given, such notice or other document shall be deemed to
have been delivered on the date of such refusal or inability to deliver.

     (b) Any notice, demand or other communication that by any provision of this
Trust Agreement is required or permitted to be given or served to or upon the
Property Trustee, the Delaware Trustee, the Administrative Trustees or the Trust
shall be given in writing by deposit thereof, first-class postage prepaid, in
the U.S. mail, personal delivery or facsimile transmission, addressed to such
Person as follows: (a) with respect to the Property Trustee and the Delaware
Trustee to Wilmington Trust Company, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890-0001, Attention: Corporate Capital Markets,
facsimile no. (302) 636-4140; (b) with respect to the Administrative Trustees,
to them at the address above for notices to the Depositor, marked “Attention:
Administrative Trustees of Bluegreen Statutory Trust VI,” and (c) with respect
to the Trust, to its principal executive office specified in Section 2.2, with a
copy to the Property Trustee. Such notice, demand or other communication to or
upon the Trust, the Property Trustee or the Administrative Trustees shall be
deemed to have been sufficiently given or made only upon actual receipt of the
writing by the Trust, the Property Trustee or the Administrative Trustees.

     (c) Any notice, demand or other communication that by any provision of this
Trust Agreement is required or permitted to be given or served to or upon the
Purchaser shall be given in the manner provided in Section 11.2 of the Purchase
Agreement.



  SECTION 11.9. Agreement Not to Petition.




     Each of the Trustees and the Depositor agree for the benefit of the Holders
that, until at least one year and one day after the Trust has been terminated in
accordance with Article IX, they shall not file, or join in the filing of, a
petition against the Trust under any Bankruptcy Law or otherwise join in the
commencement of any proceeding against the Trust under any Bankruptcy Law. If
the Depositor takes action in violation of this Section 11.9, the Property
Trustee agrees, for the benefit of Holders, that at the expense of the
Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.

     This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but



61






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

one and the same instrument. Delivery of an executed signature page of this
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



62






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Trust Agreement as of the day and year first above written.



BLUEGREEN CORPORATION,
as Depositor






By:






Name:
Title:




Wilmington Trust Company, as Property    Wilmington Trust Company, as Delaware
Trustee  Trustee            By:  By:                       Name:               
     Name:                       Title:                     Title:     


Administrative Trustee    Administrative Trustee  Name:    Name: 


[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM

--------------------------------------------------------------------------------



Exhibit A






CERTIFICATE OF TRUST






OF






Bluegreen Statutory Trust VI




     This Certificate of Trust of Bluegreen Statutory Trust VI (the “Trust”) is
being duly executed and filed on behalf of the Trust by the undersigned, as
trustees, to form a statutory trust under the Delaware Statutory Trust Act (12
Del. C. §3801 et seq.) (the “Act”).

     1. Name. The name of the statutory trust formed by this Certificate of
Trust is: Bluegreen Statutory Trust VI.

     2. Delaware Trustee. The name and business address of the trustee of the
Trust with its principal place of business in the State of Delaware are
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attention: Corporate Capital Markets.

     3. Effective Date. This Certificate of Trust shall be effective upon its
filing with the Secretary of State of the State of Delaware.

     IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of
Trust in accordance with Section 3811(a)(1) of the Act.

WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Property
Trustee



By:






Name:
Title:




WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Delaware
Trustee



By:






Name:
Title:






A-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



Exhibit B




[FORM OF COMMON SECURITIES CERTIFICATE]

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR

OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION. THIS
CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW AND
SECTION 5.11 OF THE TRUST

AGREEMENT.



Certificate Number






_________
Common Securities






  C-






Certificate Evidencing Common Securities






of






Bluegreen Statutory Trust VI

Common Securities




(liquidation amount $1,000 per Common Security)

     Bluegreen Statutory Trust VI, a statutory trust created under the laws of
the State of Delaware (the “Trust”), hereby certifies that
______________________
(the “Holder”) is the registered owner of
____________
common securities of the Trust representing undivided common beneficial
interests in the assets of the Trust and designated the Bluegreen Statutory
Trust VI Common Securities (liquidation amount $1,000 per Common Security) (the
“Common Securities”). Except in accordance with Section 5.11 of the Trust
Agreement (as defined below), the Common Securities are not transferable and, to
the fullest extent permitted by law, any attempted transfer hereof other than in
accordance therewith shall be void. The designations, rights, privileges,
restrictions, preferences and other terms and provisions of the Common
Securities are set forth in, and this certificate and the Common Securities
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Amended and Restated Trust Agreement of the Trust, dated
as of February 26, 2007, as the same may be amended from time to time (the
“Trust Agreement”), among Bluegreen Corporation, as Depositor, Wilmington Trust
Company, as Property Trustee, Wilmington Trust Company, as Delaware Trustee, the
Administrative Trustees named therein and the Holders, from time to time, of
Trust Securities. The Trust will furnish a copy of the Trust Agreement to the
Holder without charge upon written request to the Trust at its principal place
of business or registered office.

     Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.



B-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

Terms used but not defined herein have the meanings set forth in the Trust
Agreement.

     IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has
executed on behalf of the Trust this certificate this ____ day of
________________
.



Bluegreen Statutory Trust VI






By:






Name:
Administrative Trustee






B-2






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



Exhibit C




[FORM OF PREFERRED SECURITIES CERTIFICATE]

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED

SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”) OR A NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR
PREFERRED SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS
NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND
NO TRANSFER OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED
SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR
ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

     UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC TO BLUEGREEN STATUTORY TRUST VI OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

     THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY
INTEREST THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE
PREFERRED SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

     THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE
AGREES FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR THE DEPOSITOR, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR (III) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1),
(2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT



C-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

THAT IS ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF AN
“ACCREDITED INVESTOR,” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT, FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION
OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND,
IN THE CASE OF (III), SUBJECT TO THE RIGHT OF THE TRUST AND THE DEPOSITOR TO
REQUIRE AN OPINION OF COUNSEL ADDRESSING COMPLIANCE WITH THE U.S. SECURITIES
LAWS, AND OTHER INFORMATION SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER WILL
NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

     THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN
BLOCKS HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES
OR ANY INTEREST THEREIN IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF
LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH
PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT
OF LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.

     THE HOLDER OF THIS SECURITY OR ANY INTEREST THEREIN BY ITS ACCEPTANCE
HEREOF OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN
EMPLOYEE BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR
ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING
ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY,
AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS
PREFERRED SECURITY OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER SECTION 408(b)(17) OF ERISA,
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60,
91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING
OF THIS SECURITY OR ANY INTEREST THEREIN ARE NOT PROHIBITED BY SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY
PURCHASER OR HOLDER OF THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE
DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i)
IT IS NOT AN EMPLOYEE BENEFIT PLAN



C-2






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT
AVAILABLE UNDER AN APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.



C-3






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Certificate Number    Preferred Securities      Aggregate Liquidation Amount 




CUSIP NO.






Certificate Evidencing Preferred Securities






of






Bluegreen Statutory Trust VI




Preferred Securities

(liquidation amount $1,000 per Preferred Security)

     Bluegreen Statutory Trust VI, a statutory trust created under the laws of
the State of Delaware (the “Trust”), hereby certifies that
___________________
(the “Holder”) is the registered owner of
___________
Preferred Securities [if the Preferred Security is a Global Security, then
insert--,or such other number of Preferred Securities represented hereby as may
be set forth in the records of the Securities Registrar hereinafter referred to
in accordance with the Trust Agreement (as defined below),] of the Trust
representing an undivided preferred beneficial interest in the assets of the
Trust and designated the Bluegreen Statutory Trust VI Preferred Securities
(liquidation amount $1,000 per Preferred Security) (the “Preferred Securities”).
Subject to the terms of the Trust Agreement (as defined below), the Preferred
Securities are transferable on the books and records of the Trust, in person or
by a duly authorized attorney, upon surrender of this certificate duly endorsed
and in proper form for transfer as provided in Section 5.7 of the Trust
Agreement (as defined below). The designations, rights, privileges,
restrictions, preferences and other terms and provisions of the Preferred
Securities are set forth in, and this certificate and the Preferred Securities
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Amended and Restated Trust Agreement of the Trust, dated
as of February 26, 2007, as the same may be amended from time to time (the
“Trust Agreement”), among Bluegreen Corporation, a Massachusetts corporation, as
Depositor, Wilmington Trust Company, as Property Trustee, Wilmington Trust
Company, as Delaware Trustee, the Administrative Trustees named therein and the
Holders, from time to time, of Trust Securities. The Trust will furnish a copy
of the Trust Agreement to the Holder without charge upon written request to the
Property Trustee at its principal place of business or registered office.

     Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.

     This Preferred Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.



C-4






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedules and Exhibits thereto.

     IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has
executed on behalf of the Trust this certificate this __ day of
__________
, ____.



BLUEGREEN STATUTORY TRUST VI






By:






Name:
Administrative Trustee




This represents Preferred Securities referred to in the within-mentioned Trust
Agreement.



Dated:






WILMINGTON TRUST COMPANY, not in its
individual capacity, but solely as Property
Trustee






By:
____________________________
Authorized officer






C-5






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



[FORM OF REVERSE OF SECURITY]




     The Trust promises to pay Distributions from February 26, 2007, or from the
most recent Distribution Date to which Distributions have been paid or duly
provided for, quarterly in arrears on January 30th, April 30th, July 30th and
October 30th of each year, commencing on April 30, 2007, at a fixed rate per
annum equal to 9.842% of the Liquidation Amount of the Preferred Securities
represented by this Preferred Securities Certificate through the Distribution
Date in April, 2012 and a variable rate per annum, reset quarterly, equal to
LIBOR plus 4.80% of the Liquidation Amount of the Preferred Securities
represented by this Preferred Securities Certificate, thereafter, together with
any Additional Interest Amounts, in respect to such period.

     Distributions on the Trust Securities shall be made by the Paying Agent
from the Payment Account and shall be payable on each Distribution Date only to
the extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

     Distributions on the Securities must be paid on the dates payable to the
extent that the Trust has funds available for the payment of such Distributions
in the Payment Account of the Trust. The Trust’s funds available for
Distribution to the Holders of the Preferred Securities will be limited to
payments received from the Depositor.

     On each Note Redemption Date, on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor’s option, on or after April 30, 2012 in whole or
in part from time to time at a redemption price equal to one hundred percent
(100%) of the principal amount thereof or the redeemed portion thereof, as
applicable, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, to but excluding the date fixed for
redemption. The Notes may also be redeemed by the Depositor before April 30,
2012, at its option, at any time, in whole but not in part, upon the occurrence
of an Investment Company Event or a Tax Event at the Special Event Redemption
Price.

     The Trust Securities redeemed on each Redemption Date shall be redeemed at
the Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.

     Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register. If any



C-6






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Preferred Securities are held by a Depositary, such Distributions shall be made
to the Depositary in immediately available funds.

     The indebtedness evidenced by the Notes is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.



C-7






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



ASSIGNMENT




     FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Securities Certificate to:

(Insert assignee’s social security or tax identification number)



(Insert address and zip code of assignee)






and irrevocably appoints




agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.



Date:

Signature:




(Sign exactly as your name appears on the other side of this Preferred
Securities Certificate)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.



C-8






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



Exhibit D






Junior Subordinated Indenture






D-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



Exhibit E




FORM OF TRANSFEREE CERTIFICATE

TO BE EXECUTED BY TRANSFEREES OTHER THAN QIBS



[Date]






Bluegreen Corporation
Bluegreen Statutory Trust VI
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431




                   Re:    Purchase of $1,000 stated liquidation amount of
Preferred  Securities (the    “Preferred Securities”) of Bluegreen Statutory
Trust VI 




Ladies and Gentlemen:




In connection with our purchase of the Preferred Securities we confirm that:

     1. We understand that the Preferred Securities (the “Preferred Securities”)
of Bluegreen Statutory Trust VI (the “Trust”) and the Junior Subordinated Notes
due 2037 (the “Subordinated Notes”) of Bluegreen Corporation, a Massachusetts
corporation (the “Company”), executed in connection therewith (the Preferred
Securities and the Subordinated Notes together being referred to herein as the
“Offered Securities”), have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), and may not be offered or sold except
as permitted in the following sentence. We agree on our own behalf and on behalf
of any investor account for which we are purchasing the Offered Securities that,
if we decide to offer, sell or otherwise transfer any such Offered Securities,
such offer, sale or transfer will be made only (a) to the Trust or the Company,
(b) to a person we reasonably believe is a “qualified institutional buyer” (a
“QIB”) (as defined in Rule 144 under the Securities Act) in a transaction
meeting the requirements of Rule 144A or (c) to an institutional “accredited
investor” within the meaning of subparagraph (a) (1), (2), (3) or (7) of Rule
501 under the Securities Act that is acquiring Offered Securities for its own
account, or for the account of such an “accredited investor,” for investment
purposes and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act, in each case in
accordance with any applicable securities laws of any state of the United States
or any other applicable jurisdiction and, in the case of (c) subject to the
right of the Trust and the depositor to require an opinion of counsel and other
information satisfactory to each of them. If any resale or other transfer of the
Offered Securities is proposed to be made pursuant to clause (c) above, the
transferor shall deliver a letter from the transferee substantially in the form
of this letter to the Property Trustee as Transfer Agent, which shall provide as
applicable, among other things, that the transferee is an “accredited investor”
within the meaning of subparagraph (a) (1), (2), (3) or (7) of Rule 501 under
the Securities Act that is acquiring such Securities for investment purposes and
not for distribution in violation of the Securities Act. We acknowledge on our
behalf and on behalf of any investor account for which we are purchasing
Securities that the Trust and the Company reserve the right prior to any offer,
sale or other transfer pursuant to clause (c) to require the delivery of any
opinion of counsel, certifications and/or other information satisfactory to the



E-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

Trust and the Company. We understand that the certificates for any Offered
Security that we receive will bear a legend substantially to the effect of the
foregoing.

     2. We are an “accredited investor” within the meaning of subparagraph (a)
(1), (2), (3) or (7) of Rule 501 under the Securities Act purchasing for our own
account or for the account of such an “accredited investor,” and we are
acquiring the Offered Securities for investment purposes and not with view to,
or for offer or sale in connection with, any distribution in violation of the
Securities Act, and we have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Offered Securities, and we and any account for which we are
acting are each able to bear the economic risks of our or its investment.

     3. We are acquiring the Offered Securities purchased by us for our own
account (or for one or more accounts as to each of which we exercise sole
investment discretion and have authority to make, and do make, the statements
contained in this letter) and not with a view to any distribution of the Offered
Securities, subject, nevertheless, to the understanding that the disposition of
our property will at all times be and remain within our control.

     4. In the event that we purchase any Preferred Securities or any
Subordinated Notes, we will acquire such Preferred Securities having an
aggregate stated liquidation amount of not less than $100,000 or such
Subordinated Notes having an aggregate principal amount not less than $100,000,
for our own account and for each separate account for which we are acting.

     5. We acknowledge that either (A) we are not (and are not acting as a
fiduciary of or on behalf of) an employee benefit, individual retirement account
or other plan or arrangement subject to Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”) (each a “Plan”), or an
entity whose underlying assets include “plan assets” by reason of any Plan’s
investment in the entity, and are not purchasing the Offered Securities on
behalf of or with “plan assets” by reason of any Plan’s investment in the
entity; (B) we are eligible for the exemptive relief available under Section
408(b)(17) of ERISA, one or more of the following prohibited transaction class
exemptions (“PTCEs”) issued by the U.S. Department of Labor: PTCE 96-23, 95-60,
91-38, 90-1 or 84-14 or another applicable exemption; or (C) our purchase and
holding of this security, or any interest therein, is not prohibited by Section
406 of ERISA or Section 4975 of the Code with respect to such purchase or
holding.

     6. We acknowledge that the Trust and the Company and others will rely upon
the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agree that if any of the acknowledgments,
representations, warranties and agreements deemed to have been made by our
purchase of the Offered Securities are no longer accurate, we shall promptly
notify the Company. If we are acquiring any Offered Securities as a fiduciary or
agent for one or more investor accounts, we represent that we have sole
discretion with respect to each such investor account and that we have full
power to make the foregoing acknowledgments, representations and agreement on
behalf of each such investor account.



(Name of Purchaser)






E-2






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

By:

Date:

     Upon transfer, the Offered Securities would be registered in the name of
the new beneficial owner as follows.

Name:

Address:

Taxpayer ID Number:



E-3






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



Exhibit F






FORM OF TRANSFEROR CERTIFICATE
TO BE EXECUTED FOR QIBs






[Date]






Bluegreen Corporation
Bluegreen Statutory Trust VI
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431




Re: Purchase of $1,000 stated liquidation amount of

     Preferred Securities (the “Preferred Securities”) of Bluegreen Statutory
Trust VI

     Reference is hereby made to the Amended and Restated Trust Agreement of
Bluegreen Statutory Trust VI, dated as of February 26, 2007 (the “Trust
Agreement”), among John M. Maloney, Jr. and Anthony M. Puleo, as Administrative
Trustees, Wilmington Trust Company, as Delaware Trustee, Wilmington Trust
Company, as Property Trustee, Bluegreen Corporation, as Depositor, and the
holders from time to time of undivided beneficial interests in the assets of
Bluegreen Statutory Trust VI. Capitalized terms used but not defined herein
shall have the meanings given them in the Trust Agreement.

     This letter relates to $
________________________
aggregate liquidation amount of Preferred Securities which are held in the name
of
_____________
(the “Transferor”).

     In accordance with Article V of the Trust Agreement, the Transferor hereby
certifies that such Preferred Securities are being transferred in accordance
with (i) the transfer restrictions set forth in the Preferred Securities and
(ii) Rule 144A under the Securities Act (“Rule 144A”), to a transferee that the
Transferor reasonably believes is purchasing the Preferred Securities for its
own account or an account with respect to which the transferee exercises sole
investment discretion and the transferee and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A, in a transaction meeting
the requirements of Rule 144A and in accordance with applicable securities laws
of any state of the United States or any other jurisdiction.

     You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.



(Name of Transferor)






By:






Name:
Title:






Date:






F-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



Exhibit G






Form of Officer’s Financial Certificate




     The undersigned, the [Chief Financial Officer/Treasurer/Assistant
Treasurer/ Secretary/ Assistant Secretary, Chairman/ViceChairman/Chief Executive
Officer/President/Vice President] hereby certifies, pursuant to Section 8.16(b)
of the Amended and Restated Trust Agreement, dated as of February 26, 2007,
that:

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended
_______
, 20__.]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter and [six/nine] month period ended
_______
, 20___.]

     The financial statements fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), the
financial position of the Company and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the date, and for
the [quarter] [annual] period ended
_______
, 20__, and such financial statements have been prepared in accordance with GAAP
consistently applied throughout the period involved (except as otherwise noted
therein).



G-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this
_____
day of
_____________
, 20__.



By:
Name:






Bluegreen Corporation
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
(561) 912-8000






G-2






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



Exhibit H




     FORM OF OFFICERS’ CERTIFICATE

     UNDER SECTION 8.16(a)

     Pursuant to Section 8.16(a) of the Amended and Restated Trust Agreement,
dated as of February 26, 2007 (as modified, supplemented or amended from time to
time, the “Trust Agreement”) of Bluegreen Statutory Trust VI, a Delaware
statutory trust (the “Trust”), each of the undersigned hereby certifies that, to
the knowledge of the undersigned, none of the Depositor, the Administrative
Trustees and the Trust are in default in the performance or observance of any of
the terms, provisions and conditions of the Trust Agreement (without regard to
any period of grace or requirement of notice provided under the Trust Agreement)
for the fiscal period ending on
_________
, 20__ [, except as follows: specify each such default and the nature and status
thereof]. Capitalized terms used herein, and not otherwise defined herein, have
the respective meanings assigned thereto in the Trust Agreement.

[signatures appear on the next page]



H-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Officers’ Certificate as
of



__________
, 20__.




Name:          Title:    [Must be the Chief Executive Officer, the     
President, or an Executive Vice President]     of Bluegreen Corporation         
  Name:          Title:    [Must be the Chief Financial Officer, the         
Treasurer, or an Assistant Treasurer]    of      Bluegreen Corporation     


____________________________

Administrative Trustee of Bluegreen Statutory Trust VI Name: John M. Maloney,
Jr.

____________________________

Administrative Trustee of Bluegreen Statutory Trust VI Name: Anthony M. Puleo



H-2






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------



Schedule A




     With respect to the Trust Securities, the London interbank offered rate
(“LIBOR”) shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):

(1) On the second LIBOR Business Day (as defined below) prior to each
Distribution Date, beginning in April, 2012 (each such day, a “LIBOR
Determination Date”), LIBOR for any given security shall, for the following
distribution period, equal the rate, as obtained by the Calculation Agent from
Bloomberg Financial Markets Commodities News, for three-month U.S. Dollar
deposits in Europe, which appears on Dow Jones Telerate Page 3750 (as defined in
the International Swaps and Derivatives Association, Inc. 1991 Interest Rate and
Currency Exchange Definitions), or such other page as may replace such Page
3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.

(2) If, on any LIBOR Determination Date, such rate does not appear on Dow Jones
Telerate Page 3750 or such other page as may replace such Page 3750, the
Calculation Agent shall determine the arithmetic mean of the offered quotations
of the Reference Banks (as defined below) to leading banks in the London
interbank market for three-month U.S. Dollar deposits in Europe in an amount
determined by the Calculation Agent by reference to requests for quotations as
of approximately 11:00 a.m. (London time) on the LIBOR Determination Date made
by the Calculation Agent to the Reference Banks. If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations. If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month U.S. Dollar deposits in
Europe in an amount determined by the Calculation Agent by reference to the
principal London offices of leading banks in the London interbank market;
provided, that if the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures provided above, LIBOR
shall be LIBOR as determined on the previous LIBOR Determination Date.

(3) As used herein: “Reference Banks” means four major banks in the London
interbank market selected by the Calculation Agent; and “LIBOR Business Day”
means a day on which commercial banks are open for business (including dealings
in foreign exchange and foreign currency deposits) in London.



Schedule A-1






[TPW: NYLEGAL:622053.6] 20889-00007 02/26/2007 01:29 PM




--------------------------------------------------------------------------------